Exhibit 10.1
Agreement of Lease (the “Lease”), made as of this 14th day of July, 2009 between
Stanford Bridge LLC, having an address at One Bridge Street, Irvington, New York
10533, hereinafter referred to as “OWNER”, and Electro-Optical Sciences, Inc.,
having an address at 3 West Main Street, Suite 201, Irvington, New York 10533,
hereinafter referred to as” TENANT”,
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner
certain premises known as Suite 1 (the “Demised Premises” or the “Premises”),
located in the building known as 50 Buckout Street (the “Building”) in the
Village of Irvington, State of New York 10533, for the term as set forth in
Article 39 of the Lease Rider (or until such term shall sooner cease and expire
as hereinafter provided) at an annual rental rate as set forth in Article 37 of
the Lease Rider which Tenant agrees to pay in lawful money of the United States
which shall be legal tender in payment of all debts and dues, public and
private, at the time of payment, in equal monthly installments in advance on the
first day of each month during said term, at the office of Owner or such other
place as Owner may designate, except as otherwise provided herein, without any
set off or deduction whatsoever and except that Tenant shall pay the first
monthly installment on the execution hereof . Owner and Tenant agree, for the
purposes of this Lease, that (x) the square footage area of the Demised shall be
deemed to be 16,382 of rentable square feet (the “Main Space”) plus 3,575 square
feet of rough space (the “Rough Space”) and (y) the square footage area of the
Building shall be deemed to be 19,957 of rentable square feet.
     The parties hereto, for themselves, their successors and assigns, hereby
covenant as follows:
Rent: 1. Tenant shall pay the rent as hereinafter provided, except as may be set
forth in this Lease.
Occupancy: 2. Tenant shall use and occupy the Demised Premises for general
office use and laboratory use and for other uses ancillary thereto and for no
other purpose.
Tenant: 3. Tenant shall make no changes in or to the Demised Premises of any
nature without Owner’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Owner hereby approves the plans (the “Plans”) for
Tenant’s initial Alterations to the Premises (the “Initial Alterations”) set
forth in Exhibit I attached hereto and made a part hereof. Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have the right to
construct the Initial Alterations in accordance with the approved Plans.
Following the Initial Alterations and subject to the prior written consent of
Owner, not to be unreasonably withheld, conditioned or delayed , and to the
provisions of this article, Tenant at Tenant’s expense, may make alterations,
installations, additions or improvements (“Alterations”) which are
nonstructural, and which do not adversely affect utility services or plumbing
and electrical lines, in the Building by using contractors or mechanics first
approved by Owner, which approval shall not be unreasonably withheld or delayed.
Except as set forth herein Tenant shall, before making any alterations,
additions, installations or improvements, at its expense, obtain all permits,
approvals and certificates , if any, required by any governmental or
quasi-governmental bodies and (upon completion) certificates of final approval
thereof and shall deliver promptly duplicates of all such permits, approvals and
certificates to Owner. In addition, Tenant agrees to carry and will cause
Tenant’s contractors and sub-contractors to carry such workman’s compensation,
general liability, personal and property damage insurance as Owner may
reasonably require. Owner represents and warrants that as of the date hereof,
the Building has all necessary permits and approvals, including without
limitation a Certificate of Occupancy, so that upon completion of the Initial
Alterations in compliance with applicable law, Owner will be able to obtain all
necessary permits and approvals for the Premises, including a certificate of
occupancy for the Premises, so that upon completion of the Initial Alterations,
Tenant can occupy the Premises for the purposes permitted by this Lease. If any
mechanic’s lien is filed against the Demised Premises, or the Building of which
the same forms a part, for work claimed to have been done for, or materials
furnished to, Tenant, whether or not done pursuant to this article, the same
shall be discharged by Tenant within thirty days after Tenant receives notice
thereof, at Tenant’s expense, by filing the bond required by law or by other
means reasonably acceptable to Owner. Tenant shall have the right to cause the
Owner to perform the Initial Alterations pursuant to a separate contract to be
mutually agreed upon and executed by Owner and Tenant (the “Initial Alterations
Agreement”). In the event that Owner or Owner’s contractor performs the Initial
Alterations, Owner, as part of such work, at its sole cost and expense shall be
responsible for obtaining all required permits, approvals and certificates,
including, without limitation, a certificate of occupancy for the Premises,
before the Commencement Date. In addition, in such case Owner shall be
responsible for all mechanics liens. All fixtures and all paneling, railings and
like installations, installed in the premises at any time, either by Tenant or
by Owner in Tenant’s behalf, shall, upon installation, become the property of
Owner and shall remain upon and be surrendered with the Demised Premises.
Nothing in this Article shall be construed to give Owner title to or to prevent
Tenant’s removal of trade fixtures, but upon removal of any such from the
premises, Tenant shall immediately and at its expense, repair and restore the
premises to the condition existing prior to installation and] repair any damage
to the Demised Premises or the Building due to such removal, normal wear and
tear and fire or other casualty excepted. All property permitted or required to
be removed by Tenant at the end of the term remaining in the premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Owner,
either be retained as Owner’s property or may be removed from the premises by
Owner, at Tenant’s reasonable expense. Notwithstanding anything to the contrary
set forth herein, Tenant shall have the right to make interior non-structural
alterations which do not adversely affect the Building systems or structure,
without obtaining Owner’s consent.
Maintenance and Repairs: 4. (a) Tenant shall, throughout the term of this Lease,
take good care of the Demised Premises and the fixtures and appurtenances
therein. Subject to the waiver of subrogation provisions, Tenant shall be
responsible for all damage or injury to the Demised Premises or any other part
of the Building and the systems and equipment thereof, whether requiring
structural or nonstructural repairs caused by or resulting from the wrongful
intentional acts or negligence of Tenant, Tenant’s subtenants, agents,
employees, or licensees, unless caused by the act or omission or negligence of
Owner, its agents, employees or contractors. Tenant shall also repair all damage
to the Building and the Demised Premises caused by the moving of Tenant’s
fixtures, furniture and equipment. Tenant shall promptly make, at Tenant’s
expense, all repairs in and to the Demised Premises for which Tenant is
responsible, using contractors reasonably acceptable to Owner. Notwithstanding
anything to the contrary contained herein, Tenant shall not be responsible for
any repairs occasioned by ordinary wear and tear, and/or damage caused by
casualty and/or the elements. Any other repairs in or to the Building or the
facilities and systems thereof for which Tenant is responsible shall be
performed by Owner at the Tenant’s reasonable expense, following Tenant’s
receipt of invoice and reasonable backup. Owner shall maintain in good working
order and repair the exterior and the structural portions of the Building,
including the structural portions of its Demised Premises, and the public
portions of the Building interior and the Building plumbing, mechanical,
electrical, heating and ventilating systems serving or passing through the
Demised Premises. Tenant agrees to give prompt notice of any defective condition
in the Premises for which Owner may be responsible hereunder after Tenant has
actual knowledge thereof. Provided Owner uses reasonable efforts to avoid
interfering and to minimize interference with Tenant’s business, without any
obligation to incur overtime, there shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Owner by reason of
inconvenience, annoyance or injury to business arising from Owner or others
making repairs, alterations, additions or improvements in or to any portion of
the Building or the Demised Premises or in and to the fixtures, appurtenances or
equipment thereof. Except as set forth in this Lease, it is specifically agreed
that Tenant shall not be entitled to any set off or reduction of rent by reason
of any failure of Owner to comply with the covenants of this or any other
article of this Lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract, except
in connection with a major, sustained interruption

 



--------------------------------------------------------------------------------



 



of services, or to a material, uncorrected, Owner default in performance of its
obligations hereunder. Owner and Tenant hereby agree that a major, sustained
interruption of services shall mean any interruption of services which prevents
Tenant from occupying the Demised Premises or a material portion thereof for
more than ten (10) business days. The provisions of this Article 4 shall not
apply in the case of fire or other casualty which are dealt with in Article 9
hereof. Notwithstanding anything to the contrary set forth herein: (a) Owner
shall, at Owner’s expense, maintain and keep in good repair the interior and
exterior structural portions of the Building, the roof, floor slabs, foundation
and Building systems and (b) Owner shall make all structural or extraordinary
alterations and repairs to the Building and the Demised Premises that are
required to be made by any local, state or federal laws now or hereafter in
effect (“Legal Requirements”), unless due to Tenant’s particular manner of use
of the Demised Premises and not to general office use. Owner represents and
warrants that on the date hereof, the Building complies with all applicable
Legal Requirements. Owner shall be solely responsible for the cost of any such
alterations and repairs unless same are necessitated by Tenant’s manner of use
of the Demised Premises and by general office use. (b) (i) Owner hereby reserves
the right at any time and from time to time to make alterations or additions to
the Building, the buildings adjoining the same and any other buildings located
on Buckout Street owned by Owner (collectively, the “Stanford Bridge Properties”
or “SBP” so long as any such alterations or additions do not hinder Tenant’s
access to or use of the Demised Premise as provided herein. Owner further
reserves the right at any time and from time to time to construct, or permit to
construct, other buildings or improvements within the SBP so long as any such
construction does not hinder Tenant’s access to or use of the Demised Premise as
provided herein. Such rights set forth in two preceding sentences include,
without limitation, the right to construct additional stories on any such
Building or buildings, the right to build adjoining the same, the right to
construct multi-level, elevated, underground and other parking facilities within
the SBP and the right to erect in connection with any such construction or
building temporary scaffolds and other aids to such construction or building.
Owner shall use reasonable efforts to minimize the noise and disturbance to
Tenant’s business in connection with such work. Owner shall have the right at
any time and from time to time to change the street address of the Demised
Premises or to change the name of the Building without incurring any liability
to Tenant. Tenant acknowledges that the Building may be expanded to include
multiple levels (the “Expansion”) and that the Expansion may include office,
retail and residential uses provided that no such retail use shall increase
Tenant’s Common Area maintenance charges. (ii) If an excavation shall be made
upon land adjacent to the Demised Premises, Tenant shall permit the person(s)
authorized to do such excavation to enter the Demised Premises for the purpose
of doing such work as such person(s) deems necessary to preserve the Building of
which the Demised Premises is a part and to support the same by proper
foundations without any claim for damages or indemnification from Owner or
abatement of rental or other charges hereunder. (iii) There shall be no
allowance to Tenant for a diminution in rental value and no liability on the
part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner or others making any changes, alterations, additions,
improvements, repairs or replacements in or to any portion of the Building, the
Demised Premises or the SBP, or in or to any fixtures, appurtenances or
equipment therein. Notwithstanding anything to the contrary contained herein, in
the event that Tenant’s use and occupancy of the Demised Premises is disturbed
due to any reason set forth in this Article 4 for more than ten (10) days, Rent
shall abate for the number of days during which Tenant is unable to use the
Demised Premises.
Window Cleaning: 5. Tenant will not clean nor require, permit, suffer or allow
any window in the Demised Premises to be cleaned from the outside in violation
of Section 202 of the Labor Law or any other applicable law or of the Rules of
the Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.
Requirements of Law, Fire: 6. Prior to the commencement of the Lease term, if
Tenant is then in possession, and at all times thereafter, but subject to the
provisions of this Lease, Tenant at Tenant’s sole cost and expense, shall
promptly comply with all present and future laws, orders and regulations of all
state, federal, municipal and local governments, departments, commissions and
boards and any direction of any public officer and all regulations of the New
York State Board of Fire Underwriters, Insurance Service office with respect to
the Demised Premises arising out of Tenant’s unique manner of use thereof (and
not to general office use), or with respect to the Building if arising out of
Tenant’s manner of use of the premises or the Building. Nothing herein shall
require Tenant to make structural repairs or alterations unless Tenant has, by
its manner of use of the Demised Premises or method of operation therein,
violated any such laws, ordinances, orders, rules, regulations or requirements
with respect thereto. Tenant may, after securing Owner to Owner’s reasonable
satisfaction against all damages, interest, penalties and expenses, including,
but not limited to, reasonable attorney’s fees, by cash deposit or by surety
bond in an amount and by a company reasonably satisfactory to Owner, contest and
appeal any such laws, ordinances, orders, rules, regulations or requirements
provided same is done with all reasonable promptness and provided such appeal
shall not subject Owner to prosecution for a criminal offense or constitute a
default under any lease or mortgage under which Owner may be obligated, or cause
the Demised Premises or any part thereof to be condemned or subject to an
official order that it be vacated. Tenant shall not do or permit any act or
thing to be done in or to the Demised Premises which is contrary to law, or
which will invalidate or be in conflict with public liability, fire or other
policies of insurance of which Tenant has notice at any time carried by or for
the benefit of Owner with respect to the Demised Premises or the Building of
which the Demised Premises form a part. Tenant shall not keep any hazardous
material in the Demised Premises except as now or hereafter permitted by the
Fire Department, Board of Fire Underwriters, Fire Insurance Rating Organization
or other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
Building, nor use the premises in a manner which will increase the insurance
rate for the Building or any property located therein over that in effect prior
to the commencement of Tenant’s occupancy. Tenant shall pay all costs, expenses,
fines, penalties, or damages, which may be imposed upon Owner by reason of
Tenant’s failure to comply with the provisions of this article and if by reason
of such failure the fire insurance rate shall, at the beginning of this Lease,
or at any time thereafter, be higher than it Otherwise would be, then Tenant
shall reimburse Owner, as additional rent hereunder, for that portion of all
fire insurance premiums thereafter paid by Owner which shall have been charged
because of such failure by Tenant. Owner represents and warrants that Tenant’s
use of the Premises for the permitted use shall not violate the provisions of
this Section or cause insurance rates to increase. In any action or proceeding
wherein Owner and Tenant are parties, a schedule or “make-up” of rate for the
Building or Demised Premises issued by the New York Fire Insurance Exchange, or
other body making fire insurance rates applicable to said premises shall be
conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rates then applicable to said premises. Tenant
shall only be liable for such increases if Tenant’s use of the Premises for uses
other than the permitted use is the sole and direct cause of such increase.
Tenant shall not place a load upon any floor of the Demised Premises exceeding
the floor load per square foot area which it was designed to carry and which is
allowed by law. Owner reserves the right to prescribe the weight and position of
all safes and mechanical equipment. Such installations shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Owner’s
reasonable judgment, to absorb and minimize vibration, noise and annoyance. In
the event that any vibration or noise materially impacts other tenants in the
Building, Tenant shall, upon notice from Owner, immediately cease said
installations.
Subordination: 7. Subject to the Tenant receiving a Non-Disturbance Agreement as
provided below, this Lease is subject and subordinate to all ground or
underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which Demised Premises are a part and to all
renewals, modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. In confirmation of such subordination, Tenant
shall execute any certificate that Owner may reasonably request that is
reasonably satisfactory to Tenant within five (5) days after written demand.
Notwithstanding anything

 



--------------------------------------------------------------------------------



 



herein to the contrary, Owner represents and covenants that Owner shall provide
Tenant with a Non-Disturbance Agreement in from the holders of any deeds (either
current or future) that secure debt, mortgages or ground leases that encumber
the Building and/or the land on which the Building is located, either current or
future.
Property Loss, Damage, Indemnity: 8. Owner or its agents shall not be liable for
any damage to property of Tenant or of others entrusted to, employees of the
Building, nor for loss of or damage to any property of Tenant by theft or
otherwise, nor for any injury or damage to persons or property resulting from
any cause of whatsoever nature, unless caused by or due to the omissions or
negligence of Owner, its agents, servants contractors or employees. Unless due
to their omissions or negligence, Owner or its agents will not be liable for any
such damage caused by other tenants or persons in, upon or about said Building
or caused by operations in construction of any private, public or quasi public
work. If at any time any windows of the Demised Premises are temporarily closed,
darkened or bricked up (or permanently closed, darkened or bricked up, if
required by law) for any reason whatsoever other than Owner’s own acts, Owner
shall not be liable for any damage Tenant may sustain thereby and Tenant shall
not be entitled to any compensation therefor nor abatement or diminution of rent
nor shall the same release Tenant from its obligations hereunder nor constitute
an eviction. Notwithstanding the foregoing, in the event that any of the windows
of the Demised Premises are permanently closed, darkened or bricked up, Tenant
may, at its election, terminate this Lease, in which event this Lease shall
terminate as of the date specified by Tenant as if such date were the expiration
of the term hereof. Tenant shall indemnify and save harmless Owner against and
from all liabilities, obligations, damages, penalties, claims, costs and
expenses for which Owner shall not be reimbursed by insurance, including
reasonable attorneys fees, paid, suffered or incurred as a result of any breach
by Tenant, Tenant’s agents, contractors, employees, or licensees, of any
covenant or condition of this Lease, or the negligence or wrongful acts of the
Tenant, Tenant’s agents, contractors, employees, or licensees; provided,
however, that Tenant shall not be responsible for claims and the like not
covered by insurance if Owner has not maintained in force insurance with limits
at least equal to the amount of insurance the Owner is required to carry under
any mortgage or the amount that a reasonably prudent Owner of a class a building
in the greater New York suburban area should have carried nor shall Tenant be
liable hereunder for any claims and the like which are the result of omissions
or negligence of Owner, Owner’s agents, contractors, employees or licensees.
Tenant’s liability under this Lease extends to the acts and omissions of any
sub-tenant, and any agent, contractor, employee, or licensee of any sub-tenant.
In case any action or proceeding is brought against Owner by reason of any such
claim, Tenant, upon written notice from Owner, will, at Tenant’s expense, resist
or defend such action or proceeding by counsel approved by Owner in writing,
such approval not to be unreasonably withheld, conditioned or delayed. The
attorney that Tenant is required to use by its insurer shall be deemed
reasonably acceptable to the Owner. Tenant shall be entitled, at its expense, to
defend its interest in any such litigation, and Owner shall not compromise the
action without Tenant’s prior written consent. Owner shall indemnify and save
harmless Tenant against and from all liabilities, obligations, damages,
penalties, claims, costs and expenses for which Tenant shall not be reimbursed
by insurance, including reasonable attorneys fees, paid, suffered or incurred as
a result of any breach by Owner, Owner’s agents, contractors, employees, or
licensees, of any covenant or condition of this Lease, or the negligence or
wrongful acts of the Owner, Owner’s agents, contractors, employees, or
licensees. The waiver of subrogation provided in Article 9, below, shall be
applicable as appropriate in order to carry out the intent of the provisions of
this Article.
Destruction, Fire and Other Casualty: 9. (a) If the Demised Premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall give prompt
notice thereof to Owner and this Lease shall continue in full as hereinafter set
forth. (b) If the Demised Premises are partially damaged or rendered partially
unusable by fire or other casualty, the damages thereto shall be repaired by and
at the expense of Owner and the rent, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty according to
the part of the premises which is usable. (c) If the Demised Premises are
totally damaged or rendered wholly unusable by fire or other casualty or if
Tenant is denied access to the Demised Premises due to fire or other casualty,
then the rent shall be proportionately paid up to the time of the casualty and
thenceforth shall cease until the date when the premises shall have been
repaired and restored by Owner, subject to Owner’s right to elect not to restore
the same as hereinafter provided. (d) If the Demised Premises are rendered
wholly unusable or (whether or not the Demised Premises are damaged in whole or
in part) if the Building shall be so damaged that Owner shall decide to demolish
it or to rebuild it, then, in any of such events, Owner may elect to terminate
this Lease by written notice to Tenant, given within 90 days after such fire or
casualty, specifying a date for the expiration of the Lease, which date shall
not be more than 60 days after the giving of such notice, and upon the date
specified in such notice the term of this Lease shall expire as fully and
completely as if such date were the date set forth above for the termination of
this Lease and Tenant shall forthwith quit, surrender and vacate the premises
without prejudice however, to Owner’s rights and remedies against Tenant under
the Lease provisions in effect prior to such termination, and any rent owing
shall be paid up to the date of such casualty, and any payments of rent made by
Tenant which were on account of any period subsequent to the date of such
casualty shall be returned to Tenant. Unless Owner shall serve a termination
notice as provided for herein, Owner shall make the repairs and restorations
under the conditions of (b) and (c) hereof, with all reasonable expedition,
subject to delays due to adjustment of insurance claims, labor troubles and
causes beyond Owner’s reasonable control. After any such casualty, Tenant shall
cooperate with Owner’s restoration by removing from the premises as promptly as
reasonably possible, all of Tenant’s salvageable inventory and movable
equipment, furniture, and other property. In all events described in this
Article 8 Tenant’s liability for rent shall resume fifteen (15) days after
written notice from Owner that the premises are substantially ready for Tenant’s
occupancy. Notwithstanding the foregoing, if the Premises are not fully restored
within 180 days, at Tenant’s election this Lease may immediately be terminated.
If Tenant so elects to terminate this Lease, the term of this Lease shall expire
as of the date specified by Tenant as fully and completely as if such date were
the date set forth above for the termination of this Lease, and any rent owing
shall be paid up to the date of such casualty, and any payments of rent made by
Tenant which were on account of any period subsequent to the date of such
casualty shall be returned to Tenant. (e) Nothing contained hereinabove shall
relieve Tenant from liability that may exist as a result of damage from fire or
other casualty. Notwithstanding the foregoing, each party shall look first to
any insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty, and to the
extent permitted by law, Owner and Tenant each hereby releases and waives all
right of recovery against the other or any one claiming through or under each of
them by way of subrogation or otherwise. The foregoing release and waiver shall
be in force only if both releasers’ insurance policies contain a clause
providing that such a release or waiver shall not invalidate the insurance. If,
and to the extent, that such waiver can be obtained only by the payment of
additional premiums, then the party benefiting from the waiver shall pay such
premium within ten days after written demand or shall be deemed to have agreed
that the party obtaining insurance coverage shall be free of any further
obligation under the provisions hereof with respect to waiver of subrogation.
Tenant acknowledges that Owner will not carry insurance on Tenant’s furniture
and/or furnishings or any fixtures or equipment, improvements, or appurtenances
removable by Tenant and agrees that Owner will not be obligated to repair any
damage thereto or replace the same. (f) Tenant hereby waives the provisions of
Section 227 of the Real Property Law and agrees that the provisions of this
article shall govern and control in lieu thereof.
Eminent Domain: 10. If the whole or any part of the Demised Premises shall be
acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then and in that event, the term of this Lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of said Lease and assigns to
Owner, Tenant’s entire interest in any such award. Tenant shall have the right
to make an independent claim to the condemning authority for the value of
Tenant’s moving expenses and personal property, trade fixtures and equipment,
provided Tenant is entitled pursuant to the terms of this Lease to remove such
property, trade fixtures and equipment at the end of the term, and provided
further such claim

 



--------------------------------------------------------------------------------



 



does not reduce Owner’s award.
Assignment, Mortgage, Etc.: 11. Tenant, for itself, its successors and assigns,
expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the Demised Premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance, which consent shall not be unreasonably withheld conditioned or
delayed. If this Lease is assigned, or if the Demised Premises or any part
thereof be underlet or occupied by anybody other than Tenant, Owner may, after
default by Tenant, collect rent from the assignee, under-tenant or occupant, and
apply the net amount collected to the rent herein reserved, but no such
assignment, underletting, occupancy or collection shall be deemed a waiver of
this covenant, or the acceptance of the assignee, under-tenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Owner to an
assignment or underletting shall not in any wise be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or underletting.
Electric Current: 12. Rates and conditions in respect to submetering or rent
inclusion, as the case may be, shall be added in the Lease Rider attached
hereto. Tenant covenants and agrees that at all times its use of electric
current shall not exceed the amounts set forth in this Lease for Tenant’s use
and Tenant may not use any electrical equipment which, in Owner’s opinion,
reasonably exercised, will exceed the amounts set forth in this Lease for
Tenant’s use Unless due to Owner’s omissions or negligence, the change at any
time of the character of electric service shall in no wise make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.
Access to Premises: 13. (a) Owner or Owner’s agents shall have the right (but
shall not be obligated) to enter the Demised Premises in any emergency at any
time, and, at other reasonable times upon reasonable prior notice and without
interfering with Tenant’s business, to examine the same and to make such
repairs, replacements and improvements as Owner may deem necessary and
reasonably desirable to the Demised Premises or to any other portion of the
Building or which Owner may elect to perform. All determinations as to necessary
repairs shall be made in Owner’s reasonable discretion. Provided Owner does not
interfere with Tenant’s business and ensures that the confidentiality of
Tenant’s business is maintained, and provided that Tenant receives reasonable
prior notice and has the right to have a representative of Tenant present,
Tenant shall permit Owner to show same to prospective purchasers or mortgagees
of the Building, and during the last six months of the term for the purpose of
showing the same to prospective tenants. If Tenant is not present to open and
permit an entry into the premises, during an emergency, Owner or Owner’s agents
may enter the same whenever such entry may be necessary [or permissible by
master key or forcibly and provided reasonable care is exercised to safeguard
Tenant’s property and the confidentiality of Tenant’s business, such entry shall
not render Owner or its agents liable therefor, nor in any event shall the
obligations of Tenant hereunder be affected. If during the last month of the
term Tenant shall have removed all of Tenant’s property therefrom, Owner may
immediately enter, alter, renovate or redecorate the Demised Premises without
limitation or abatement of rent, or incurring liability to Tenant for any
compensation and such act shall have no effect on this Lease or Tenant’s
obligations hereunder. (b) (i) Owner shall have the exclusive right to use and
obtain access to all or any part of the roof, provided that Tenant shall be
entitled to erect one or two small satellite antennas or antennas for wireless
telecom or similar communication (in a location of Owner’s choosing, and
provided that no roof penetration shall be required, exterior side and rear
walls of the Demised Premises for any purpose, including but not limited to,
erecting signs or other structures on or over all or any part of the same,
erecting scaffolds and other aids to the construction and installation of the
same, and installing, maintaining, using, repairing, and replacing pipes, ducts,
conduits and wires leading through, to or from the Demised Premises and serving
other parts of the SBP in locations which do not materially interfere with
Tenant’s use of the Demised Premises. Tenant shall have no right whatsoever in
the exterior of exterior walls or the roof (excepting satellite/telecom as set
forth above) of the Demised Premises. (ii) Tenant shall permit Owner to install,
use and maintain pipes, ducts and conduits within or through the Demised
Premises, or through the walls, columns and ceilings therein, provided that the
installation work is performed at such times and by such methods as will not
materially interfere with Tenant’s use and occupancy of the Demised Premises.
Where access doors are required for mechanical trades in or adjacent to the
Demised Premises, Owner shall furnish and install such access doors and confine
their location, wherever practical, to closets, coat rooms, toilet rooms,
corridors and kitchen or pantry rooms. Notwithstanding the foregoing, in
performing any work in or about the Demised Premises, Owner shall use all
reasonable efforts not to disturb Tenant’s business operations, including
performing work after hours if practicable. In no event shall any work or
renovations by Owner result in a reduction of the size of the Demised Premises.
Owner shall repair any damage to the Demised Premises, including any finish work
resulting from any such work or renovations.
Vault, Vault Space, Area: 14. No vaults, vault space or area, whether or not
enclosed or covered, not within the property line of the Building is leased
hereunder, anything contained in or indicated on any sketch, blue print or plan,
or anything contained elsewhere in this Lease to the contrary notwithstanding.
Owner makes no representation as to the location of the property line of the
Building. All vaults and vault space and all such areas not within the property
line of the Building, which Tenant may be permitted to use and/or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or required by any
federal, state or municipal authority or public utility, Owner shall not be
subject to any liability nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such revocation, diminution or
requisition be deemed constructive or actual eviction. Any tax, fee or charge of
municipal authorities for such vault or area actually used by Tenant shall be
paid by Tenant.
Occupancy: 15. Tenant will not at any time use or occupy the Demised Premises in
violation of the certificate of occupancy issued for the Building of which the
Demised Premises are a part, it being understood and agreed that the use of the
Premises for the permitted use will not violate the certificate of occupancy.
Tenant has inspected the premises and accepts them as is, subject to the riders
annexed hereto with respect to Owner’s work, if any, and subject to the
provisions of this Lease (including the provisions that relate to Legal
Requirements and Hazardous Substances) and subject to latent defects.
Notwithstanding the foregoing, Owner represents that (i) there is a valid
Certificate of Occupancy covering the Building, including the Demised Premises,
which permits the Permitted Use in the Demised Premises (subject to the
requirement that any new construction may require its own new certificate of
occupancy or completion) and (ii) there are no violations of Legal Requirements
affecting the Demised Premises as of the date hereof.
Bankruptcy: 16. (a) Anything elsewhere in this Lease to the contrary not
withstanding, this Lease may be canceled by Owner by the sending of a written
notice to Tenant within a reasonable time after the happening of any one or more
of the following events: (i) the commencement of a case in bankruptcy or under
the laws of any state -naming Tenant as the debtor; or (ii) the making by Tenant
of an assignment or any other arrangement for the benefit of creditors under any
state statute. Neither Tenant nor any person claiming through or under Tenant,
or by reason of any statute or order of court, shall thereafter be entitled to
possession of the premises demised but shall forthwith quit and surrender the
premises. If this Lease shall be assigned in accordance with its terms, the
provisions of this Article 16 shall be applicable only to the party then owning
Tenant’s interest in this Lease. (b) it is stipulated and agreed that in the
event of the termination of this Lease pursuant to (a) hereof, Owner shall
forthwith, notwithstanding any other provisions of this Lease to the contrary,
be entitled to recover from Tenant as and for liquidated damages an amount equal
to the difference between the rent reserved hereunder for the unexpired portion
of the term demised and the fair and reasonable rental value of the Demised
Premises for the same period. In the computation of such damages the difference
between any installment of rent becoming due hereunder after the date of
termination and the fair and reasonable rental value of the Demised Premises for
the period for which such installment was payable shall be discounted to the
date of termination at the rate of four percent (4%) per annum. If such premises
or any part thereof be relet by the Owner for the

 



--------------------------------------------------------------------------------



 



unexpired term of said Lease, or any part thereof, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the amount of
rent reserved upon such reletting shall be deemed to be the fair and reasonable
rental value for the part or the whole of the premises so re-let during the term
of the re-letting. Nothing herein contained shall limit or prejudice the right
of the Owner to prove for and obtain as liquidated damages by reason of such
termination, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, such
damages are to be proved, whether or not such amount be greater, equal to, or
less than the amount of the difference referred to above.
Default: 17. (a) If Tenant defaults in fulfilling any of the covenants of this
Lease other than the covenants for the payment of rent or additional rent; or if
any execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the Demised Premises shall be taken or occupied by someone
other than Tenant; or if this Lease be rejected under Section 235 of Title 11 of
the U.S. Code (bankruptcy code);, in any one or more of such events, upon Owner
serving a written five (5) days notice to Tenant specifying the nature of said
default in the case of monetary defaults, and a written thirty (30) day notice
to Tenant specifying the nature of said default in the case of non-monetary
defaults, and upon the expiration of said five (5) days or thirty (30) days, as
the case may be, if Tenant shall have failed to comply with or remedy such
default, or if the said default or omission complained of shall be of a nature
that the same cannot be completely cured or remedied within said five (5) day or
ten (10) day period, and if Tenant shall not have diligently commenced curing
such default within such five (5) day or ten (10) day period, and shall not
thereafter with reasonable diligence and in good faith, to remedy or cure such
default, then Owner may serve a written ten (10) day notice of cancellation of
this Lease upon Tenant, and upon the expiration of said ten (10) days this Lease
and the term thereunder shall end and expire as fully and completely as if the
expiration of such ten (10) day period were the day herein definitely fixed for
the end and expiration of this Lease and the term thereof, and Tenant shall quit
and surrender the demised premises to Owner but Tenant shall remain liable as
hereinafter provided. (b) If the notice provided for in (a) hereof shall have
been given, and the term shall expire as aforesaid; or if Tenant shall make
default in the payment of the rent reserved herein or any item of additional
rent herein mentioned or any part of either or in making any other payment
herein required which default shall not be cured within ten(10) days after
notice; then and in any of such events Owner may with notice, re-enter the
Demised Premises either by legal means, and dispossess Tenant by summary
proceedings or otherwise, and the legal representative of Tenant or other
occupant of Demised Premises and remove their effects and hold the premises as
if this Lease had not been made
Remedies of Owner and Waiver of Redemption: 18. In case of any default, reentry,
expiration and/or dispossess summary proceedings or by otherwise, (a) the rent
shall become due thereupon and be paid up to the time of such reentry,
dispossess and/or expiration, (b) Owner may re-let the premises or any part or
parts thereof, either in the name of Owner or otherwise, for a term or terms,
which may at Owner’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this Lease and may grant
concessions or free rent or charge a higher rental than that in this Lease
(provided Tenant shall not be liable for any rental obligations in excess of its
obligations under this Lease), and/or (c) Tenant or the legal representatives of
Tenant shall also pay Owner as liquidated damages for the failure of Tenant to
observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the Lease or leases of the
Demised Premises for each month of the period which would otherwise have
constituted the balance of the term of this Lease. The failure of Owner to
re-let the premises or any part or parts thereof shall not release or affect
Tenant’s liability for damages. In computing such liquidated damages there shall
be added to the said deficiency such reasonable expenses as Owner may pay in
connection with re-letting, such as reasonable legal expenses and attorneys’
fees, brokerage, advertising and for keeping the Demised Premises in good order
or for preparing the same for re-letting. Any such liquidated damages shall be
paid in monthly installments by Tenant on the rent day specified in this Lease
and any suit brought to collect the amount of the deficiency for any month shall
not prejudice in any way the rights of Owner to collect the deficiency for any
subsequent month by a similar proceeding. Owner, in putting the Demised Premises
in good order or preparing the same for re-rental may, at Owner’s option, make
such reasonable alterations, repairs, replacements, and/or-decorations in the
Demised Premises as Owner, in Owner’s sole reasonable judgment, considers
advisable and necessary for the purpose of re-letting the Demised Premises, and
the making of such reasonable alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Owner shall in no event be liable in any way whatsoever
for failure to re-let the Demised Premises, or in the event that the Demised
Premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. Notwithstanding the preceding, Owner shall use reasonable efforts to
relet the Premises and mitigate the damages. In the event of a breach by Tenant
of any of the covenants or provisions hereof, Owner shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided for.
Mention in this Lease of any particular remedy, shall not preclude the person
entitled to that remedy from any other remedy, in law or in equity. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Owner obtaining possession of Demised Premises, by
reason of the default beyond any applicable grace or notice periods by Tenant of
any of the covenants and conditions of this Lease.
Fees and Expenses: 19. If Tenant shall default, beyond any applicable grace and
cure period in the observance or performance of any term or covenant on Tenant’s
part to be observed or performed under this Lease, then, unless otherwise
provided elsewhere in this Lease, Owner may immediately or at any time
thereafter and with notice perform the obligation of Tenant thereunder. If
either party, in connection with the foregoing or in connection with any default
beyond any applicable grace or notice period by the other, makes any
expenditures or incurs any obligations for the payment of money, including but
not limited to reasonable attorney’s fees, in instituting, prosecuting or
defending any action or proceeding, then the prevailing party will be reimbursed
by the other party for such sums so paid or obligations incurred with interest
and costs. The foregoing expenses incurred by reason of Tenant’s default shall
be deemed to be additional rent hereunder and shall be paid by Tenant to Owner
within thirty (30) days after notice thereof to Tenant (with reasonable backup)
of any bill or statement to Tenant therefor. Any amounts owing by Owner to
Tenant shall be paid by Owner to Tenant within thirty (30) days after notice
thereof to Owner (with reasonable backup) of any bill or statement to Owner
thereof. If Tenant’s Lease term shall have expired at the time of making of such
expenditures or incurring of such obligations, such sums shall be recoverable by
the prevailing party as damages.
Building Alterations and Management: 20. Owner shall have the right at any time
without the same constituting an eviction and without incurring liability to
Tenant therefor to change the arrangement and/or location of public entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the Building and to change the name, number or designation by
which the Building may be known, provided any such changes described in this
Article 20 shall not adversely affect Tenant’s access or the rights and
privileges granted under this Lease. Owner shall use reasonable efforts to avoid
interfering with Tenant’s business, and shall give reasonable prior notice to
Tenant, prior to making building alterations that may affect Tenant. There shall
be no allowance to Tenant for diminution of rental value and no liability on the
part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner or other tenants making any repairs in the Building or any
such alterations, additions and improvements that are completed within a
reasonably short period of time. Furthermore, Tenant shall not have any claim
against Owner by reason of Owner’s imposition of such reasonable controls of the
manner of access to the Building by Tenant’s social or business visitors as the
Owner may deem reasonably necessary for the security of the Building and its
occupants. Tenant shall be permitted access to the Building and the Demised
Premises on a 24

 



--------------------------------------------------------------------------------



 



hour per day, 7 day per week basis, excluding, however, specific holidays
determined by Owner on an annual basis, said holidays not to exceed five
(5) days per annum.
No Representations by Owner: 21. Neither Owner nor Owner’s agents have made any
representations or promises with respect to the physical condition of the
Building, the land upon which it is erected or the Demised Premises, the rents,
leases, expenses of operation, the actual dimensions of the Demised Premises or
the Building or any other matter or thing affecting or related to the premises
except as herein expressly set forth and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
the provisions of this Lease. Tenant has inspected the Demised Premises and is
thoroughly acquainted with its condition and, subject to the provisions of this
Lease, agrees to take the same “as is” as of the date hereof and subject to the
Owner’s compliance with its obligations as set forth in this Lease, and the
Premises being in the condition required by this Lease, acknowledges that the
taking of possession of the Demised Premises by Tenant shall be conclusive
evidence that the said premises were in good and satisfactory condition at the
time such possession was so taken, except as to latent defects. All
understandings and agreements heretofore made between the parties hereto are
merged in this contract, which alone fully and completely expresses the
agreement between Owner and Tenant and any executory agreement hereafter made
shall be ineffective to change, modify, discharge or effect an abandonment of it
in whole or in part, unless such executory agreement is in writing and signed by
the party against whom enforcement of the change, modification, discharge or
abandonment is sought.
End of Term: 22. Upon the expiration or other termination of the term of this
Lease, Tenant shall quit and surrender to Owner the Demised Premises, broom
clean, in good order and condition, ordinary wear and damages and fire and/or
other casualty excepted. and Tenant shall remove all its property. Tenant’s
obligation to observe or perform this covenant shall survive the expiration or
other termination of this Lease. If the last day of the term of this Lease or
any renewal thereof, falls on Sunday, this Lease shall expire at noon on the
preceding Saturday unless it is a legal holiday in which case this Lease shall
expire at noon on the preceding business day.
Quiet Enjoyment: 23. Owner covenants and agrees with Tenant that Tenant may
peaceably and quietly enjoy the premises hereby demised, subject, nevertheless,
to the terms and conditions of this Lease and to the ground leases, underlying
leases and mortgages hereinbefore mentioned.
Failure to Give Possession: 24. If Owner is unable to give possession of the
Demised Premises on the date of the commencement of the term hereof, because of
the holding over or retention of possession of any tenant, undertenant or
occupants or if the Demised Premises are located in a building being
constructed, because such building has not been sufficiently completed to make
the premises ready for occupancy or because of the fact that a certificate of
occupancy has not been procured or for any other reason, Owner shall not be
subject to any liability for failure to give possession on said date and the
validity of the Lease shall not be impaired under such circumstances, nor shall
the same be construed in any wise to extend the term of this Lease, but the rent
payable hereunder shall be abated the date which occurs ten (10) business days
after Owner shall have given Tenant written notice that the premises are
substantially ready for Tenant’s occupancy. Notwithstanding the foregoing, if
Owner is unable to deliver possession of the Demised Premises by December 31,
2009, Tenant shall have the right to terminate this Lease. If permission is
given to Tenant to enter into the possession of the Demised Premises or to
occupy premises other than the Demised Premises prior to the date specified as
the commencement of the term of this Lease, Tenant covenants and agrees that
such occupancy shall be deemed to be under all the terms, covenants, conditions
and provisions of this lease, except as to the covenant to pay rent and
additional rent. The provisions of this article are intended to constitute “an
express provision to the contrary” within the meaning of Section 223 -a of the
New York Real Property Law. Notwithstanding the foregoing, Owner shall give
possession within 90 days after a fully executed copy of this Lease is exchanged
between the parties. Notwithstanding the foregoing, if there is an interruption
to the services provided at the Demised Premises, and said interruption is
caused solely by the Owner, rent due from Tenant shall be abated until said
interruption is remedied.
No Waiver: 25. The failure of Owner or Tenant to seek redress for violation of,
or to insist upon the strict performance of any covenant or condition of this
Lease or of any of the Rules or Regulations, set forth or hereafter adopted by
Owner, shall not prevent a subsequent act which would have originally
constituted a violation from having all the force and effect of an original
violation. Owner shall enforce all such Rules and Regulations in a uniform and
non-discriminatory manner. The receipt by Owner and the payment by Tenant of
rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach and no provision of this Lease shall be deemed to
have been waived by Owner or Tenant unless such waiver be in writing signed by
the party granting the waiver. No payment by Tenant or receipt by Owner of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner’s right to recover the balance of such rent
or pursue any other remedy in this Lease provided. No act or thing done by Owner
or Owner’s agents during the term hereby demised shall be deemed an acceptance
of a surrender of said premises, and no agreement to accept such surrender shall
be valid unless in writing signed by Owner. No employee of Owner or Owner’s
agent shall have any power to accept the keys of said premises prior to the
termination of the Lease and the delivery of keys to any such agent or employee
shall not operate as a termination of the Lease or a surrender of the premises.
Waiver of Trial by Jury: 26. It is mutually agreed by and between Owner and
Tenant that the respective parties hereto shall and they hereby do waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Owner and Tenant, Tenant’s use of or occupancy of
said premises, and any emergency statutory or any other statutory remedy. It is
further mutually agreed that in the event Owner commences any proceeding or
action for possession, including a summary proceeding for possession of the
premises, Tenant will not interpose any counterclaim of whatever nature or
description in any such proceeding including a counterclaim under Article 4,
except for statutory mandatory counterclaims.
Inability to Perform: 27. Except as otherwise set forth to the contrary
elsewhere in this Lease, this Lease and the obligation of Tenant to pay rent
here under, and both parties’ obligations to perform all of the other covenants
and agreements hereunder on their respective parts to be performed shall in no
wise be affected, impaired or excused because the other party is unable to
fulfill any of its obligations under this Lease or to supply or is delayed in
supplying any service expressly or implied to be supplied or is unable to make,
or is delayed in making any repair, additions, alterations or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures if such
party is prevented or delayed from so doing by reason of strike or labor
troubles or any cause beyond such party’s control including, but not limited to,
government preemption in connection with a National Emergency or by reason of
any rule, order or regulation of any department or subdivision thereof of any
government agency or by reason of the conditions of supply and demand which have
been or are affected by war or other emergency.
Bills and Notices: 28. Except as otherwise in this Lease provided, a bill,
statement, notice or communication which Owner may desire or be required to give
to Tenant, shall be deemed sufficiently given or rendered if, in writing,
delivered to Tenant personally or sent by registered or certified mail addressed
to Tenant at the Building of which the Demised Premises form a part addressed to
Tenant, and the time of the rendition of such bill or statement and of the
giving of such notice or communication shall be deemed to be the time when the
same is delivered to Tenant by receipted delivery, or if sent by courier, one
business day after delivery to such courier or if mailed, upon receipt or
rejection of such notice as herein provided.

 



--------------------------------------------------------------------------------



 



Any notice by Tenant to Owner must be given to Owner personally or served by
registered or certified mail addressed to Owner at the address first hereinabove
given or at such other address as Owner shall designate by written notice.
Notwithstanding the foregoing: (i) notices shall be deemed given on the day of
delivery, or, if delivery is refused, on the first business day on which
delivery is attempted, and (ii) in addition to the notice methods specified
above, notices given to or by Owner or Tenant may be given by hand or by courier
service (such as Federal Express or Airborne) that provides a signed receipt.
Notices shall be given to Owner and Tenant at their addresses set forth in Rider
Paragraph 67.
Services: 29. Owner shall provide at Owners sole cost and expense: (a) heat to
the Demised Premises when and as required by law, on business days from 8 a.m.
to 6 p.m. and on Saturdays from 8 a.m. to 1 p.m.; (b) water for ordinary,
drinking and kitchen/ pantry and lavatory purposes, but if Tenant uses or
consumes water for any other purposes (of which fact Owner in its reasonable
discretion shall be the judge), Owner may install a water meter at Owner’s
expense which Tenant shall thereafter maintain at Tenant’s expense in good
working order and repair to register such water consumption and Tenant shall pay
for water consumed for other purposes only as shown on said meter as additional
rent thirty days after bills and reasonable backup are rendered; (d) Air
conditioning/cooling will be furnished to tenant from May 15th through
September 30th or otherwise as the design of the Building and its unique
heating/cooling system requires, on business days (Mondays through Fridays,
holidays excepted) from 8:00 a.m. to 6:00 p.m., and Saturdays from 8 a.m. to 1
p.m., and ventilation will be furnished on business days during the aforesaid
hours except when air conditioning/cooling is being furnished as aforesaid. If
Tenant requires air conditioning/cooling or ventilation for more extended hours
or on Sundays or on holidays, as defined under Owner’s contract with Operating
Engineers Local 94-94A, Owner will furnish the same at Tenant’s expense.
(e) Owner reserves the right to stop services of the heating, elevators,
plumbing, air-conditioning, power systems or cleaning or other services, if any,
when necessary by reason of accident or for repairs, alterations, replacements
or improvements necessary or desirable in the reasonable judgment of Owner for
as long as may be reasonably required by reason thereof, provided, however, that
Owner shall provide Tenant with reasonable notice of any such cessation of
utilities to the extent reasonably possible, shall minimize any interruption of
such services to Tenant, and provided that this provision is not intended to
authorize a major, sustained interruption of services. If the Building of which
the Demised Premises are a part supplies manually operated elevator service,
Owner at any time may substitute automatic control elevator service and upon ten
days’ written notice to Tenant, proceed with alterations necessary therefor
without in any wise affecting this Lease or the obligation of Tenant hereunder.
The same shall be done with a minimum of inconvenience to Tenant and Owner shall
pursue the alteration with due diligence. At least one elevator shall be
available at all times.
Captions: 30. The Captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.
Definitions: 31. The term “office”, or “offices”, wherever used in this Lease,
shall not be construed to mean premises used as a store or stores, for the sale
or display, at any time, of goods, wares or merchandise, of any kind, or as a
restaurant, shop, booth, bootblack or other stand, barber shop, or for other
similar purposes. The term “Owner” means a landlord or lessor, and as used in
this Lease means only the owner, or the mortgagee in possession, for the time
being of the land and Building (or the owner of a lease of the Building or of
the land and Building) of which the Demised Premises form a part, so that in the
event of any sale or sales of said land and Building or of said lease, or in the
event of a lease of said Building, or of the land and Building, the said Owner
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Owner hereunder, and it shall be deemed and construed without
further agreement between the parties or their successors in interest, or
between the parties and the purchaser, at any such sale, or the said lessee of
the Building, or of the land and Building, that the purchaser or the lessee of
the Building has assumed and agreed to carry out any and all covenants and
obligations of Owner, hereunder for obligations arising both before and after
the transfer. The words “re-enter” and “re-entry” as used in this Lease are not
restricted to their technical legal meaning. The term “business days” as used in
this Lease shall exclude Saturdays (except such portion thereof as is covered by
specific hours in Article 29 hereof), Sundays and all days observed by the State
or Federal Government as legal holidays and those designated as holidays by the
applicable building service union employees service contract or by the
applicable Operating Engineers contract with respect to HVAC service.
Adjacent Excavation/Shoring: 32. If an excavation shall be made upon land
adjacent to the Demised Premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license and opportunity at reasonable times on reasonable notice to enter upon
the Demised Premises for the purpose of doing such work as said person shall
deem necessary to preserve the wall or the Building of which Demised Premises
form a part from injury or damage and to support the same by proper foundations
without any claim for damages or indemnity against Owner, or diminution or
abatement of rent.
Rules and Regulations: 33. Tenant and Tenant’s servants, employees, agents,
visitors, and licensees shall observe faithfully, and comply strictly with, the
Rules and Regulations and such other and further reasonable Rules and
Regulations as Owner or Owner’s agents may from time to time adopt. Notice of
any additional rules or regulations shall be given in the manner set forth in
Article 28 and Rider Paragraph 67. In case Tenant disputes the reasonableness of
any additional Rule or Regulation hereafter made or adopted by Owner or Owner’s
agents, the parties hereto agree to submit the question of the reasonableness of
such Rule or Regulation for decision to the New York office of the American
Arbitration Association, whose determination shall be final and conclusive upon
the parties hereto. The right to dispute the reasonableness of any additional
Rule or Regulation upon Tenant’s part shall be deemed waived unless the same
shall be asserted by service of a notice, in writing upon Owner within [ten
(10) days] after the giving of notice thereof. Nothing in this Lease contained
shall be construed to impose upon Owner any duty or obligation to enforce the
Rules and Regulations or terms, covenants or conditions in any other lease, as
against any other tenant and Owner shall not be liable to Tenant for violation
of the same by any other tenant, its servants, employees, agents, visitors or
licensees. Owner shall not enforce the Rules and Regulations in a discriminatory
manner. In case of a conflict between the Rules and Regulations and the other
provisions of this Lease, the provisions of the Lease shall control.

 



--------------------------------------------------------------------------------



 



Security: 34. Tenant has deposited with Owner the sum of $48,000.00 as security
for the faithful performance and observance by Tenant of the terms, provisions
and conditions of this Lease. It is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this Lease beyond any
applicable notice and cure periods, including, but not limited to, the payment
of rent and additional rent, Owner may use, apply or retain the whole or any
part of the security so deposited to the extent required for the payment of any
rent and additional rent or any other sum as to which Tenant is in default or
for any sum which Owner may expend or may be required to expend by reason of
Tenant’s default in respect of any of the terms, covenants and conditions of
this Lease, including but not limited to, any damages or deficiency in the
re-letting of the premises, whether such damages or deficiency accrued before or
after summary proceedings or other re-entry by Owner. In the event that Tenant
shall fully and faithfully comply with all of the terms, provisions, covenants
and conditions of this Lease, the security shall be returned to Tenant within
thirty (30) days after the date fixed as the end of the Lease and after delivery
of entire possession of the Demised Premises to Owner. In the event of a sale of
the land and Building or leasing of the Building, of which the Demised Premises
form a part, Owner shall have the right to transfer the security to the vendee
or lessee and Owner shall upon such transfer, evidenced to Tenant’s reasonable
satisfaction, be released by Tenant from all liability for the return of such
security; and Tenant agrees to look to the new Owner solely for the return of
said security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Owner. Tenant further
covenants that it will not assign or encumber or attempt to assign or encumber
the monies deposited herein as security and that neither Owner nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.
Estoppel Certificate: 35. Tenant, at any time, and from time to time, upon at
least 10 days prior notice by Owner, shall execute, acknowledge and deliver to
Owner, and/or to any other person, firm or corporation specified by Owner, a
statement certifying to Tenant’s knowledge, that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), stating the
dates to which the rent and additional rent have been paid, and stating whether
or not there exists any default by Owner under this Lease, and, if so,
specifying each such default.
Successors and Assigns: 36. The covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of Owner and Tenant and their
respective successors and assigns, and except as otherwise provided in this
Lease, their assigns.

 



--------------------------------------------------------------------------------



 



SEE RIDER ATTACHED HERETO AND INCORPORATED
HEREIN
In Witness Whereof. Owner and Tenant have respectively signed and sealed this
Lease as of the day and year first above written.

              Witness for Owner:   STANFORD BRIDGE LLC    
 
           
 
  By:        
 
     
 
   
 
      William Thompson, Managing Manager    
 
           

Witness for Tenant:  

ELECTRO-OPTICAL SCIENCES, INC.    
 
           
 
  By:        
 
     
 
   

ACKNOWLEDGMENTS

     
CORPORATE OWNER
STATE OF NEW YORK,     SS.:
County of
  CORPORATE TENANT
STATE OF NEW YORK,     SS.:
County of
 
   
      On this day of                     , 2009, before me
       On this                    day of       2009,               before
     me
 
   
Personal came
to me known , who being by me duly sworn, did depose and say that he resides
  personally came
to me known , who being by me duly sworn, did depose and say that he resides
 
   
in
  in                                                                            
                     :
 
   
that he is the                    of                                        
  that he is the                                           of       
                                
 
   
the corporation described in and which executed the foregoing instrument, as
OWNER: , and that he signed his name thereto by order of the board of directors
of the corporation.
  the corporation described in and which executed the foregoing instrument, as
Owner: and that he signed his name thereto by order of the board of directors.
 
   
 
   
 
   
INDIVIDUAL OWNER
STATE OF NEW YORK,     SS.:
County of
  INDIVIDUAL TENANT
STATE OF NEW YORK,     SS.:
County of
 
   
     On this     day of     2009, before me
       On this                    day of                    , 2009 before me
 
   
personally came
to me known and known to me to be the individual described in and who, as Owner,
executed the foregoing instrument and acknowledged to me that he executed same.
  personally came
to me known and known to me to be the individual described in and who, as
Tenant, executed the foregoing instrument and acknowledged to me that he
executed same.
 
   
 
   

 



--------------------------------------------------------------------------------



 



IMPORTANT PLEASE READ
RULES AND REGULATIONS ATTACHED TO AND MADE A PART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE 33.
1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by any
Tenant or other used for any purpose other than for ingress or egress from the
Demised Premises and for delivery of merchandise and equipment in a prompt and
efficient manner using elevators and passageways designated for such delivery by
Owner. There shall not be used in any space, or in the public hall of the
Building, either by any Tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.
2. The water and wash closets and plumbing fixtures shall not be used for any
purpose other than those for which they were designed or constructed and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by Tenant who, or whose clerks, agents,
employees or visitors, shall have caused it.
3. No carpet, rug or other article shall be hung or shaken out of any window of
the Building; and no Tenant shall sweep or throw or permit to be swept or thrown
from the Demised Premises any dirt or other substances into any of the corridors
or halls, elevators, or out of the doors or windows or stairways of the Building
and Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Demised Premises, or permit or suffer the Demised
Premises to be occupied or used in a manner offensive or objectionable to Owner
or other occupants of the Building by reason of noise, odors, and/or vibrations,
or interfere in any way with other Tenants or those having business therein. nor
shall any animals or birds be kept in or about the Building. Smoking or carrying
lighted cigars or cigarettes in the elevators of the Building is prohibited.
4. No Awnings or other projections will be attached to the outside walls of the
Building without prior written consent of Owner.
5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any tenant on any part of the outside of the
Demised Premises or the Building or on the inside of the Demised Premises if the
same is visible from the outside of the premises without the prior written
consent of Owner, such consent not to be unreasonably withheld, conditioned or
delayed, except that the name of Tenant may appear on the entrance door of the
premises. In the event of the violation of the foregoing by any tenant, Owner
may remove same without any liability, and may charge the reasonable expense
incurred by such removal to tenant or tenants violating this rule. Interior
signs on doors and directory tablet shall be inscribed, painted or affixed for
each tenant by Owner at the reasonable expense of such tenant, and shall be of a
size, color and style reasonably acceptable to Owner.
6. No tenant shall mark, paint, drill into, or in any way deface any part of the
Demised Premises or the Building of which they form a part. Except as the
parties may agree as part of the construction agreement, no boring, cutting or
stringing of wires shall be permitted, except with the prior written consent of
Owner, and as Owner may direct. No tenant shall lay linoleum, or other similar
floor covering, so that the same shall come in direct contact with the floor of
the Demised Premises, and, if linoleum or other similar floor covering is
desired to be used an interlining of builder’s deadening felt shall be first
affixed to the floor, by a paste or other material, soluble in water, the use of
cement or other similar adhesive material being expressly prohibited.
7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or mechanism thereof. Each tenant must, upon the termination of his/her tenancy,
restore to Owner all keys of stores, offices and toilet rooms, either furnished
to, or otherwise procured by, such tenant, and in the event of the loss of any
keys, so furnished, such tenant shall pay to Owner the reasonable cost thereof.
8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the premises only on the
freight elevators and through the service entrances and corridors, and only
during hours and in a manner reasonably approved by Owner. Owner reserves the
right to inspect all freight to be brought into the Building and to exclude from
the Building all freight which violates any of these Rules and Regulations of
the Lease of which these Rules and Regulations are a part.
9. Canvassing, soliciting and peddling in the Building is prohibited and each
tenant shall cooperate to prevent the same.
10. Owner reserves the right to exclude from the Building between the hours of 6
P.M. and 8 A.M. and at all hours on Sundays, and legal holidays all persons who
do not present a pass to the Building signed by the Owner. Owner will furnish
passes to persons for whom any tenant requests such pass and shall be liable to
Owner for all acts of such persons.
11. Owner shall have the right to prohibit any advertising by any tenant which
in Owner’s reasonable opinion, tends to impair the reputation of the Building or
its desirability as a Building for offices, and upon written notice from Owner,
tenant shall refrain from or discontinue such advertising.
12. Tenant shall not bring or permit to be brought or kept in or on the Demised
Premises, any inflammable, combustible or explosive fluid, material, chemical or
substance, or cause or permit any odors to permeate in or emanate from the
Demised Premises.
13. If the Building contains central air conditioning and ventilation, Tenant
agrees to abide by all rules and regulations issued by the Owner with respect to
such services. If Tenant requires air conditioning or ventilation after the
usual hours, Tenant shall give notice in writing to the Building superintendent
prior to 3:00 P.M. in the case of services required on week days, and prior to
3:00 P.M. on the day prior in the case of after hours service required on
weekends or on holidays.
14. Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the Building without Owner’s prior written
consent. if such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with all laws
and regulations applicable thereto and shall be done during such hours as Owner
may designate.

 



--------------------------------------------------------------------------------



 



RIDER TO LEASE (the “Lease Rider” or the “Rider”)
Between
STANFORD BRIDGE LLC, Owner
and
ELECTRO-OPTICAL SCIENCES, INC., Tenant
     In the event any conflict between any of the provisions of this Rider and
any of the terms of the appended Lease (including the Rules and Regulations),
such conflict will be resolved in every instance in favor of this Rider.
     37. Base Rent
     A. Main Space Rent: Commencing as of the Rent Commencement Date (as
hereinafter defined), Tenant shall pay to Owner annual base rent for the Main
Space, in equal monthly installments on the first day of each month, as follows:
          i. For Lease year 1, base rent of $311,258.00 per year, which payment
is based upon $19.00 per square foot, payable in equal monthly installments of
$25,938.17 each.
          ii. For Lease year 2, base rent of $337,469.00 per year, which payment
is based upon $20.60 per square foot, payable in equal monthly installments of
$28,122.42 each.
          iii. For Lease year 3, base rent of $364,500.00 per year, which
payment is based upon $22.25 per square foot, payable in equal monthly
installments of $30,375.00 each.
          iv. For Lease year 4, base rent of $392,349.00 per year, which payment
is based upon $23.95 per square foot, payable in equal monthly installments of
$32,695.75 each.
          v. For Lease year 5, base rent of $408,730.00 per year, which payment
is based upon $24.95 per square foot, plus any increase to the Consumer Price
Index, using December, 2012 as the base month and year.
          vi. For Lease years 6 and 7, base rent of $408,730.00 per year, which
payment is based upon $24.95 per square foot, plus any increase to the Consumer
Price Index, using December, 2012 as the base month and year.
     B. Consumer Price Index: For purposes of this Lease, the term “Consumer
Price Index” shall mean the Consumer Price Index, New York, New York —
Northeastern, New Jersey, All Items, 1913, Forward — Series A-1 (1982-84 = 100)
published monthly by the Bureau of Labor Statistics of United States Department
of Labor or its successor thereto, and as set forth in bulletins at monthly or
other intervals. The Consumer Price Index as published shall be used, regardless
of changes by the government as to items considered in its makeup. If, during
the term of this Lease, shift should be made in time of reference at which the
Consumer Price Index is taken at 100, the index figure used for the purpose of
this Lease shall be adjusted to preserve the purchasing power of the rent dollar
as of the Rent Commencement Date.
     C. Rough Space Rent: Base rent due for the 3,575 square feet of Rough Space
shall not be due and payable by Tenant until the first to occur of (i) the
Tenant receiving FDA approval for its current research product; or
(ii) December 31, 2010 (the “Rough Space Rent Commencement Date”). Commencing as
of the Rough Space Rent Commencement Date, Tenant shall pay to Owner annual base
rent for the Rough Space, in equal monthly installments on the first day of each
month, as follows:

  i.   For lease year one for the Rough Space, base rent of $42,900.00 per year,
which is based upon $12.00 per square foot.     ii.   For lease year two for the
Rough Space, base rent of $44,187.00 per year, which is based upon $12.36 per
square foot.     iii.   For lease year three for the Rough Space, base rent of
$45,520.00 per year, which is based upon $12.73 per square foot.     iv.   For
lease year four for the Rough Space, base rent of $46,868.00 per year, which is
based upon $13.11 per square foot.     v.   For lease year five for the Rough
Space, base rent of $46,868.00 per year, which is based upon $13.11 per square
foot, plus any increase to the Consumer Price Index, using December, 2012 as the
base month and year.     vi.   For lease years six and seven for the Rough
Space, base rent of $46,868.00 per year, which is based upon $13.11 per square
foot, plus any increase to the Consumer Price Index, using December 2012 as the
base month and year.

     D. Taxes and Common Area Maintenance: Notwithstanding the foregoing terms
of this Section 37, Tenant shall be responsible for the payment to Owner of all
Taxes and Common Area Maintenance charges due pursuant to the terms of this
Lease and Lease Rider for both the Main Space and the Rough Space commencing as
of the Rent Commencement Date.
     E. Current Lease: Owner and Tenant hereby acknowledge that Tenant is
currently a tenant pursuant to a lease by and between Tenant and Bridge Street
Properties LLC, an affiliate of Owner (the “Bridge Street Lease”). Owner and
Tenant hereby agree that Tenant shall continue to occupy the premises leased
pursuant to the Bridge Street Lease at the current rent stated therein until
December 31, 2009, at which time the Tenant shall be required to vacate the
premises covered by the Bridge Street Lease.
     38. Construction
     A. Owner’s Work — Exhibit B
                    i. As soon as practicable, but in any case within 15 days
after execution of this Lease, Owner will commence and will Substantially
Complete the work set forth in Exhibit B annexed hereto and made a part hereof
(“Owner’s Work”) on or before December 31, 2009. The scope and detail of Owner’s
Work shall be limited solely to terms set forth in Exhibit B. Owner’s Work shall
be performed in a good, safe and workman-like manner and in accordance with all
Legal Requirements, subject to the provisions of Paragraph #78 (Force Majeure)
and any of Tenant’s Work interfering with Owner’s Work. Owner’s Work shall be
constructed in accordance with the plans and specifications (including, without
limitation, the floor layout plans) reasonably approved by Tenant. Any changes
to the plans and specifications previously approved by Tenant shall be approved,
in advance and in writing, by Tenant, such approval not to be unreasonably
withheld, conditioned or delayed. Owner shall not be liable to Tenant for
damages of any kind resulting from Owner’s delay in delivering possession of the
Demised Premises to Tenant, for whatever reason, provided that Owner is able to
deliver possession with all of Owner’s Work Substantially Complete on or before
December 31, 2009.

 



--------------------------------------------------------------------------------



 



                     ii. The term “Substantial Completion” or “Substantially
Complete” shall mean that, with the exception of minor punch list items that do
not interfere with Tenant’s Work or with the use and occupancy of the Demised
Premises, Owner’s Work shall have been completed in accordance with the
specifications set forth herein and Owner shall have obtained a temporary or
permanent certificate of occupancy with respect thereto. Owner will give Tenant
at least ten (10) days’ notice of Substantial Completion of Owner’s Work and the
parties shall schedule a walk-through upon issuance of Owner’s notice.
Immediately following the walk-through, the parties shall agree upon and execute
a “punch list” of items necessary or desirable to complete Owner’s Work, along
with a schedule of time within which to complete such “punch list” items, which
schedule shall not exceed 30 days except to the extent any such punch list item
requires materials that will not be available within such time in which event
Owner shall diligently prosecute such items to completion.
                    iii. Except for the completion of the aforementioned punch
list items, Tenant’s occupancy of the premises shall be deemed to be its
acknowledgment that it has examined and accepts the Demised Premises in “as is”
condition on the Lease Commencement Date, latent defects, hazardous substances,
and Owner’s obligations under the Lease excepted. Further, Tenant agrees that
Owner shall have no obligation to perform any additional work, supply any
materials, incur any expense or make any additional improvements, installations
or alterations to the Demised Premises, beyond Owner’s Work, in order to prepare
the Demised Premises for Tenant’s occupancy and use.
     B. Tenant’s Work
                    i. Subject to the provisions of Articles 3, 61 and 64
hereof, Tenant shall perform or cause the performance of alterations in and to
the Demised Premises to prepare same for Tenant’s occupancy thereof including,
but not limited to, installation of all interior plumbing, and lighting
fixtures, ceiling treatments, interior partitions, window treatments, floor and
wall coverings (“Tenant’s Initial Alteration”) and all furniture, furnishings
and equipment to adapt the Demised Premises for the Permitted Use. All materials
used in connection with Tenant’s Initial Alteration shall be new and first
quality. Tenant shall submit to Owner detailed architectural, mechanical and
engineering plans and specifications prepared by Salah Foda Design showing
Tenant’s Initial Alteration, which shall be prepared for Tenant, at Tenant’s
expense, and to the extent not pre-approved shall be submitted to Owner at least
thirty (30) days prior to the commencement of any work by Tenant, for Owner’s
approval (such approval not to be unreasonably withheld, conditioned or
delayed). The plans and specifications, as approved by Owner, are hereinafter
referred to as the “Final Plans”, and shall be deemed an authorization by Owner
for Tenant to proceed after the date hereof or such earlier date as Owner may
permit Tenant to have access to the Demised Premises for Tenant’s Initial
Alteration, which shall be performed, at Tenant’s option, by Owner (pursuant to
Paragraph ii below) or by contractors reasonably approved by Owner and otherwise
in accordance with the terms of this Lease. The approval of the Final Plans by
Owner shall not be deemed to create any liability on the part of Owner with
respect to the design or specifications set forth in the Final Plans or an
acknowledgment on the part of the Owner that the Final Plans are in compliance
with all applicable governmental laws, rules and regulations. Owner shall
respond to Tenant’s request for approval of Tenant’s plans within ten
(10) business days after receipt of such plans.
                    ii. Owner shall reimburse Tenant for a portion of the cost
of Tenant’s Initial Alteration, as approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed)and made by Tenant, in the amount
of Owner’s Contribution. Owner shall disburse Owner’s Contribution to Tenant as
the work progresses in an amount equal to 40% of each invoice submitted by
Tenant to Owner, less a ten (10%) percent retainage, so long as Tenant delivers
the following to Owner: (i) a detailed breakdown of Tenant’s construction costs
for which Tenant is seeking payment, together with receipted invoices (or such
other proof of payment as Owner shall reasonably require) for such payment
thereof, (ii) a written statement from Tenant’s architect or engineer that the
work described on any such invoices has been completed in accordance with the
plans, and (iii) all required AIA forms, supporting partial lien waivers and
lien releases executed by the general contractor and all major subcontractors
who shall be paid from such disbursement of funds. Notwithstanding the
foregoing, the Owner shall not to be obligated to advance any funds to Tenant
beyond the amount of $180,000.00 until Tenant has delivered to Owner the
following: (i) a copy of a certificate of occupancy or amended certificate of
occupancy required in respect of the work completed by Tenant at the Demised
Premises, and (ii) final lien waivers and releases for all work performed by
Tenant at the Demised Premises.
                    iii. Tenant shall pay all of Owner’s reasonable
out-of-pocket costs incurred in connection with Tenant’s Initial Alteration,
consisting of up to $750.00 for each engineering, or other outside consulting
fee incurred by or on behalf of Owner for the review and approval of Tenant’s
Final Plans and for approval of construction of Tenant’s Initial Alteration.
Owner, at its option, may deduct such costs from Owner’s Contribution.
Notwithstanding the foregoing, in no event shall the fees and costs incurred by
Owner in connection with Tenant’s Initial Alteration exceed $2,000.00.
                    iv. For the purposes of this Lease, “Owner’s Contribution”
for the Tenant’s Work shall mean $200,000.00, at Tenant’s election to be applied
against the cost of construction or against base rent otherwise owing.
                    v. Notwithstanding the terms of this Lease, it is understood
and agreed to that all work performed at the Demised Premises by both the Owner
and the Tenant may take place simultaneously.
                    vi. Tenant shall not be permitted to remit any payment to
any contractors performing work at the Demised Premises until the Tenant
delivers the following to Owner: (i) receipted invoices along with a written
statement from Tenant’s architect or engineer that the work described on such
invoices has been completed in accordance with the plans, and (ii) all required
AIA forms, supporting partial lien waivers and lien releases executed by the
general contractor and all major subcontractors who are seeking payment.
     39. Commencement Date and Term of Lease
     A. The commencement date of this Lease (the “Lease Commencement Date”)
shall be the earlier of (i) the date on which the Demised Premises is delivered
to Tenant in condition for occupancy, with Owner’s Work and Tenant’s Work
Substantially Complete, with only punch list items remaining to be completed, or
(ii) December 31, 2009. Within ten (10) days after Owner’s and Tenant’s
determination of the Lease Commencement Date, and after agreement on the final
punch list after the final walk-through, Tenant shall execute a notice
confirming such date, but the failure of Owner or Tenant to execute such
instrument shall not affect the mutually-agreed-upon determination of the Lease
Commencement Date. The term of this Lease shall expire on the last day of the
month which occurs seven (7) year(s) after the Lease Commencement Date (the
“Lease Expiration Date”), unless such term shall sooner expire or be extended as
in this Lease provided.
     B. The Tenant’s obligation to pay the annual base rent provided for herein
shall commence on the date on which the Demised Premises is delivered to Tenant
in condition for occupancy, with Owner’s Work Substantially Complete, with only
punch list items remaining to be completed (the “Rent Commencement Date) and
shall terminate on the Lease Expiration Date.
     C. Concurrently with the Lease Commencement Date, the lease currently in
place between the Tenant and Bridge Street Properties LLC shall, so long has
Tenant has vacated the space and performed to Bridge Street Properties LLC
satisfaction, all of its monetary obligations under said lease, terminate and be
of no further force and effect.

 



--------------------------------------------------------------------------------



 



     D. “Lease year 1” shall mean (i) the period from the Lease Commencement
Date through the date immediately preceding the one (1) year anniversary of the
Lease Commencement Date, if the Lease Commencement Date shall be the first day
of a month or (ii) the period from the Lease Commencement Date through the last
day of the month in which the one (1) year anniversary of the Lease Commencement
Date shall occur, if the Lease Commencement Date shall not be the first day of a
month. Thereafter, each successive twelve (12) month period during the term of
this Lease shall also be referred to as a “Lease year”, except that in the event
the Expiration Date shall occur prior to the completion of any such twelve
(12) month period, such lesser period shall be deemed to be the final “Lease
year” or “Lease year 7.
     40. Real Estate Taxes.
     A. For the purposes of this Section 40, Owner and Tenant agree as follows:
     i. “Taxes” shall mean the amount of all real estate taxes and assessments
and governmental charges levied, whether by federal, state, county, municipal,
or other taxing districts or authorities presently or hereafter created,
assessed against the Building and any other taxes, fees, charges or assessments
attributable to the Building or its operation. If and to the extent that due to
a change in the method of taxation, any other tax or charge shall be a
substitute for any of the foregoing, then all such items shall be included
within the term Taxes for the purposes of this Lease. All reasonable expenses
incurred in contesting the validity or amount of any Taxes or in obtaining a
refund of Taxes shall be considered as part of the Taxes for the year in which
paid. Taxes shall exclude any franchise, corporate, or similar taxes payable
with respect to Owner.
     ii. “Tax Year” shall mean the period(s) adopted by any applicable
governmental authorities as its fiscal year for real estate tax purposes.
     iii. “Owner’s Tax Statement” shall mean an instrument or invoice setting
forth or adjusting Tenant’s Tax Contribution (as defined in Subparagraph C
hereof) or any installment thereof for a specified Tax Year pursuant to this
Section 40.
     iv.“Tenant’s Share” shall mean 19,957/106,464 or 18.75%. Notwithstanding
anything the contrary contained herein, Owner and Tenant hereby agree that
Tenant’s Share for the twelve months following the Rent Commencement Date shall
be $3,326.16 per month, which amount shall not be subject to increase as
hereinafter provided. Thereafter, Tenant’s Tax Contribution is subject to
increases incurred by Owner pursuant to the terms of this Section 40.
     B. Effective as of the Rent Commencement Date, Tenant agrees to pay in
addition to Base Rent as additional rent during the term of this lease and any
and all renewals, extensions, and modifications hereof an amount (“Tenant’s Tax
Contribution”) equal to Tenant’s Share of the Taxes in any Tax Year. All such
payments shall be appropriately pro-rated for any partial Tax Year occurring
during the term hereof.
     C. Tenant shall pay Owner on the first day of each calendar month during
the term of this Lease an amount equal to one-twelfth (1/12th) of the amount
Owner estimates from time to time as necessary to pay Tenant’s Tax Contribution.
Such estimates shall be based upon actual tax bills to the extent available and
Owner’s reasonable estimate of projected increases in the amount of Taxes. Any
such estimate shall be subject to adjustment when the actual amount of Real
Estate Taxes shall be determined, and payment by Tenant to Owner of any
deficiency, or payment by Owner to Tenant for any overpayment, shall be made
within twenty (20) days after delivery by Owner to Tenant of Owner’s Tax
Statement. Only Owner shall be eligible to institute or prosecute a tax
certiorari proceeding to reduce the assessed valuation of the premises. Owner
shall provide Tenant, upon request, backup for any Taxes. In addition, Tenant
may audit Owner’s records relating to the Taxes and Tenant’s Share. If any such
audit reveals an overcharge of Tenant with respect to Tenant’s Share of the
Taxes, such amounts plus interest at the rate set forth in Article 72 hereof
shall be paid to Tenant within thirty (30) days by Owner.
41. Common Area Maintenance
     A. For the purposes of this Section 41, Owner and Tenant agree as follows:

  (i)   “Common Area Maintenance Expenses” shall mean any or all reasonable
expenses actually incurred by Owner in connection with the operation,
management, maintenance, cleaning, repair and replacements in, of and to the
Buildings and grounds included in Building including, without limitation the
following: (i) costs of repairing, operating, lighting, cleaning painting,
improving, decorating all exterior and common areas of the BSP (including,
without limitation, all floors, roofs, elevators, walls, stairs, signs,
landscaping and shrubbery, parking areas and sidewalks, (ii) salaries, wages
(including all vacation and disability payments, insurance, retirement benefits
and other benefits and similar expenses) of employees which Owner may engage in
the on-site operation and maintenance of the Building; (iii) payroll taxes,
workmen’s compensation; (iv) water waste line maintenance (including sewer
rental) furnished to the Building, together with any taxes on any such
utilities; (v) the cost of all insurance carried by Owner applicable to the
Building (including, without limitation, primary and excess liability, and
further including vehicle insurance, fire and extended coverage, vandalism and
all broad form coverage including, without limitation, riot, strike, and war
risk insurance, flood insurance, boiler insurance, plate glass insurance and
sign insurance); (vi) the cost of all building and cleaning supplies; (vii) the
cost of all charges for service contracts with independent contractors for all
areas of the Building; (viii) the cost of landscaping, site maintenance and snow
removal ; (viii) taxes (such as sales and use taxes) other than Taxes;
(ix) security systems, security personnel; and any other costs and expenses in
connection with the operation, maintenance and repair of the Building.
Notwithstanding the foregoing or anything else to the contrary provided in this
Lease, in no event shall Common Area Maintenance Expenses include any of the
following:

  a.   leasing commissions or other expenses incurred in leasing or procuring
tenants, including, but not limited to any tenant allowances, alterations,
advertising costs, attorneys fees and accounting fees, promotional expenses, or
any fee in lieu of commission, or other costs incurred in preparing space of
occupancy or developing the Building;

  b.   salaries of personnel above the grade of building manager (except for any
personnel regardless of grade employed by Owner or by any parent, affiliate,
subsidiary or successor of Owner (collectively, “Owner Entities”) which provides
services typically performed by a third party in first class office buildings
such as cleaning, security and messenger services to the Building and/or other
buildings owned by Owner or other Owner Entities (provided that the cost of such
services, including the salaries, fringe benefits, payroll taxes, and other
compensation for such personnel, does not exceed competitive market rates
charged by independent third parties for services comparable to such services
being provided at the Building) in which case such salaries, fringe benefits,
payroll taxes and compensation shall be equitably apportioned among all such
buildings);     c.   Intentionally Omitted;     d.   cost of repairs or
replacements incurred by reason of fire or other casualty or by the exercise of
the right of eminent domain;     e.   advertising and promotional expenditures;
    f.   legal fees incurred in disputes with tenants and legal and auditing
fees, other than legal and auditing fees reasonably incurred

 



--------------------------------------------------------------------------------



 



      (a) in connection with the maintenance and operation of the land and
Building or (b) in connection with the preparation of statements required
pursuant to additional rent or rental escalation provisions;

  g.   costs incurred in performing work or furnishing services to or for
individual tenants (including Tenant);     h.   income taxes and franchise
taxes, special assessments and other business taxes imposed on Owner or measured
by the income of Owner from the operation of the Building;     i.   mortgage
interest, amortization or other payments under any mortgage or other financing
securing the land or the Building, rent payable under any ground lease or other
underlying lease or other encumbrances registered against the title of the
Building, or any depreciation of the Building;     j.   costs incurred in
selling, syndicating, financing, mortgaging, or hypothecating any of Owner’s
interests in the Building, bad debt loss, rent loss or reserves for bad debt
loss or rent loss (but not the premiums for rent loss insurance);     k.   the
cost of any items for which Owner is reimbursed by insurance proceeds,
condemnation awards, a tenant of the Building, or otherwise;     l.   the cost
of any material expansions of or improvements to the Building or the SBP, or
Common Area Maintenance Expenses generated by such expansions;     m.  
Intentionally Omitted;     n.   the cost of any repair made in response to any
insured fire or casualty damage (except for the amount of the “deductible” under
Owner’s property insurance) or any condemnation or any repairs or alterations
made by Owner to comply with laws, regulations, codes or ordinances existing as
of the execution hereof;     o.   Intentionally Omitted;     p.   any expenses
for repairs or maintenance which are reimbursed under warranties, guaranties or
service contracts (excluding any mandatory deductibles);     q.   Intentionally
Omitted;     r.   interests, fines and penalties associated with Owner making
late payments or violating Law, including, without limitation, any expenses
incurred by Owner as a result of the presence of asbestos, or other hazards, in
the Premises and/or the Building;     s.   expenses arising from the negligence,
omission, inaction or misconduct of Owner and/or Owner’s Employees or costs
incurred in connection with the original construction of the Building, the
construction of Owner’s Work or the repair of any defects in or inadequacy of
the initial design, or the removal of any violation therefrom, or construction
of the Building, or costs incurred in connection with any major change in the
Building, such as but not limited to adding or expanding floors or decreasing
the size thereof;     t.   Intentionally Omitted;     u.   The rent for Owner’s
on-site leasing office;     v.   Except for a commercially reasonable management
fee for the Building (not to exceed to 3% of gross revenues), all other fees for
management of the Building;     w.   The cost of any “tap fees” or one-time lump
sum sewer or water connection fees payable in connection with the initial
construction of the Building.

  (ii)   “Owner’s Expense Statement” shall mean an instrument showing in
reasonable detail Tenant’s Expense Payment for the previous Lease Year, along
with a reconciliation of estimated payments made by Tenant as compared to the
actual Tenant’s Expense Contribution for such Lease Year (as hereinafter
defined). Each year commencing on the Commencement Date or anniversary thereof
is hereafter referred to herein as a “Lease Year”.     (iii)   “Tenant’s Expense
Share” shall mean 19,957/106,464 or 18.75%. Notwithstanding anything to the
contrary contained herein, Owner and Tenant hereby agree that Tenant’s Expense
Share for the twelve months following the Rent Commencement Date shall be
$2,827.24 per month, which amount shall not be subject to increases as
hereinafter provided. Thereafter, Tenant’s Expense Contribution is subject to
increases incurred by Owner pursuant to the terms of this Section 41.

     B. Effective as of the Rent Commencement Date, Tenant agrees to pay in
addition to Base Rent as additional rent during the term of this Lease and any
and all renewals, extensions, and modifications hereof an amount, an amount
equal to Tenant’s Expense Share of the amount of the Common Area Maintenance
Expenses in any Lease Year (“Tenant’s Expense Contribution”).
     C. Tenant shall pay Owner on the first day of each calendar month during
the term hereof, together with the monthly installment of Base Rent, the amount
estimated by Owner to be one-twelfth (1/12th) of Tenant’s Expense Contribution,
as such estimate may be reasonably adjusted from time to time upon written
notice to Tenant. Any such adjusted estimates shall become effective as of the
next monthly payment of Tenant’s Expense Contribution.
     D. Following the end of each Lease Year, Owner will submit to Tenant
Owner’s Expense Statement for such Lease Year. Within thirty (30) days after
receipt of Owner’s Expense Statement, Tenant shall pay to Owner any additional
amounts owed to Owner as shown on Owner’s Expense Statement. Every Owner’s
Expense Statement given by Owner to Tenant as set forth herein shall be
conclusive and binding upon Tenant unless (a) within ninety (90) days after the
receipt of such statement, Tenant shall notify Owner that it disputes the
correctness thereof, specifying the particular respects in which such statement
is claimed to be incorrect, and (b) if such dispute shall not have been settled
by agreement, shall submit the dispute to arbitration before a panel of three
accountants, one chosen by the Owner who may be the Owner’s regular accountants,
one by the Tenant and a third chosen by the two previously appointed
accountants. Pending the determination of such dispute by agreement or
arbitration as aforesaid, Tenant shall, within fifteen (15) days after receipt
of the Owner’s Expense Statement, pay additional rent in accordance with such
statement and such payment shall be without prejudice to Tenant’s position. If
the dispute shall be determined in Tenant’s favor, Owner shall forthwith credit
against future payments of Tenant’s Expense Contribution (or if no further
payments are due from Tenant, shall pay to Tenant) the amount of Tenant’s
overpayment of rents resulting from compliance with the Common Area Maintenance
Statement. If the dispute shall be determined in Owner’s favor, Tenant shall pay
all amounts owed to Owner within twenty (20) days after such determination.
Owner shall provide Tenant upon request, backup for any item included in Common
Area Maintenance Expenses. In addition, Tenant may audit Owner’s records
relating to the Common Area Maintenance Expenses and Tenant’s Expense Share. If
any such audit reveals an overcharge of Tenant with respect to Tenant’s Expense
Share of the amount of the Common Area Maintenance Expenses, such amounts shall
be paid to Tenant within thirty (30) days by Owner.
     42. Additional Rent
     A. All base rent plus any additional rent hereunder shall be payable
directly to the Owner unless the Owner notifies Tenant otherwise.
     B. All sums whatsoever payable by Tenant under this Lease and not otherwise
included within rent or additional rent shall constitute additional rent and
shall be payable without set-off or deduction, except as so specified elsewhere
in this Lease.

 



--------------------------------------------------------------------------------



 



     43. Holdover
     A. Tenant hereby indemnifies and agrees to hold Owner harmless from and
against any loss, cost, liability, claim, damage, fine, penalty and expense,
including reasonable attorneys fees and disbursements, resulting from delay
greater than 90 days by Tenant in surrendering the Demised Premises upon the
termination or expiration of this Lease as provided herein. In the event this
Lease is be assigned to a successor-in-interest to Tenant, Tenant shall be
released from all liabilities to Owner hereunder provided that Tenant has
satisfied all of its monetary obligations due Owner hereunder on the date of
said Lease assignment.
     B. In the event Tenant remains in possession of the Demised Premises beyond
the time provided above after termination or expiration of this Lease without
the execution of a new lease and without Owner’s permission, Tenant, at the
option of Owner, shall be deemed to be occupying the Demised Premises as a
tenant from month to month, at a monthly rental equal to 1.25 times the base
rent and additional rent payable during the last month of the term of this
Lease, subject to all the other terms of this Lease insofar as the same are
applicable to a month to month tenancy In no event shall Tenant be liable for
any consequential or punitive damages.
     44. Glass Entrance and Doors; Plate Glass Insurance.
     Tenant shall replace, at Tenant’s expense, any and all plate glass or doors
or windows including front and rear Building entrance doors damaged or broken by
Tenant or its employees, agents or invitees by any cause whatsoever in and about
the Demised Premises. At Owner’s written request, Tenant shall provide to Owner
a paid up policy of plate glass insurance, which policy names the Owner as an
additional insured to the extent of its interest and which covers the glass
windows and doors on the premises.
     45. Utilities, etc.
     A. Meters for electricity and gas consumed in the Demised Premises are
either currently installed in the Demised Premises or will be installed as part
of Owner’s Work. Tenant shall pay for all electricity and gas consumed on the
Demised Premises or used as part of the heating and air conditioning systems
serving the Demised Premises. Tenant agrees, at its sole cost and expense, to
make its own arrangements with the utility corporation servicing the Building
for obtaining gas and electricity and for the payment of all charges relating
thereto. In no event shall Owner be responsible for service and/or charges for
electricity in or to the Demised Premises. Owner shall not in any way be liable
or responsible to Tenant for any loss or damage or expense which Tenant may
sustain or incur if either the quantity or character of electric service is
changed or is no longer available or suitable for Tenant’s requirements.
Interruption or curtailment of such service shall not constitute a constructive
or partial eviction nor entitle Tenant to any compensation or abatement of rent,
unless due to the act or omission of Owner, its employees, agents or
contractors. Tenant shall keep the meter measuring Tenant’s utility consumption
and any related equipment in good working order and repair at Tenant’s own cost
and expense in default of which Owner may cause such meter and equipment to be
replaced or repaired and collect the reasonable cost thereof from Tenant as
additional rent. Tenant agrees to pay for electricity and gas consumed, as shown
on said meter as and when bills are rendered, directly to the utility providing
such service, and on default in making such payment Owner may pay such charges
and collect the same from Tenant as additional rent. In the event that at any
time during the term hereof there is no meter measuring Tenant’s consumption of
electricity or gas, Tenant’s pro-rata portion of such expenses shall be based
upon square footage.
     46. Hazardous Materials.
     A. Tenant shall comply with all federal, state and local environmental
protection and regulatory laws applicable to the Demised Premises. Tenant shall
not use, generate, manufacture, store or dispose of any hazardous substance on,
under or about the Demised Premises or the Building nor transport any hazardous
substance thereto in violation of applicable law. Tenant shall immediately
advise the Owner, in writing of any and all enforcement, clean up, remediation,
removal or other governmental or regulatory actions instituted, completed or
threatened pursuant to any applicable laws relating to any hazardous substances;
and all claims, made or threatened by any person (including a governmental
authority) as a result of any act of Tenant against the Demised Premises, Tenant
or Owner relating to any damage, injury, costs, remedial action or cost recovery
compensation arising out of or due to the existence of any hazardous substance
in or about the Demised Premises or the Building.
     B. Tenant shall defend, indemnify and hold Owner harmless from and against
all actions, causes of action, claims, lawsuits, administrative proceedings,
hearings, judgments, awards, fines, penalties, costs (including reasonable
legal, engineers’, experts’, investigatory and consulting fees), damages,
remediation activities and clean-up costs, liens, and all other liabilities
incurred by Owner whenever incurred, arising out of any Tenant’s act or failure
to act resulting in (i) the existence or presence (or alleged existence or
presence) on or about the Building of any hazardous substance or the release of
any hazardous substance into the environment; (ii) any personal injury or
property damage resulting from any hazardous substance in or about the Building;
(iii) the violation of any federal, state or municipal environmental protection
or regulatory law; or (iv) the commencement or prosecution by any governmental
authority or private person or entity of any judicial or administrative
procedure arising out of any claims under any federal, state or municipal
environmental protection or regulatory law or common law cause of action in
which Owner is named a party. The obligations of Tenant under this Section 46
(B) shall survive the expiration or earlier termination of the term hereof.
     C. Hazardous substance” means any hazardous substance as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§ 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986; hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., as any of the
foregoing may be amended or superseded; oil; petroleum product, derivative,
compound or mixture; mineral, including asbestos; chemical; gas; medical waste;
polychlorinated biphenyls (pcbs); methane; radon; radioactive material; volatile
hydrocarbons; or other material, whether naturally occurring, man-made or the
by-product of any process, which is toxic, harmful or hazardous or acutely
hazardous to the environment or public health or safety; or any other substance
the existence of which on or at any property would be the basis for a claim for
damages, clean-up costs or remediation costs, fine, penalty or lien under any
federal, state or municipal environmental protection or regulatory law or
applicable common law unless used in accordance with law.
     47. Water Charges
     If Tenant requires, uses or consumes water for any purpose in addition to
ordinary lavatory and kitchenette purposes (as determined by Owner in Owner’s
reasonable discretion), Owner may install a water meter and thereby measure
Tenant’s water consumption for all purposes. Throughout the duration of Tenant’s
occupancy Tenant shall keep said meter and installation equipment in good
working order and repair at Tenant’s own cost and expense in default of which
Owners may cause such meter and equipment to be replaced or repaired and collect
the cost thereof from Tenant, as additional rent. Tenant agrees to pay for water
consumed in excess of the amount required for lavatory and kitchenette use, as
shown on said meter and when bills are rendered, and on default in making such
payment Owner may pay such charges and collect the same from Tenant, as
additional rent. Tenant covenants and agrees to pay, as additional rent,
Tenant’s Share of the sewer rent, charge or any other tax, rent, levy or charge
which now or hereafter is assessed, imposed or a lien upon the Demised Premises
or the realty of which they are part pursuant to law, order or regulation made
or issued in connection with the use, consumption, maintenance or supply of
water, water system or sewage or sewage connection or system.

 



--------------------------------------------------------------------------------



 



     48. Signs
     Tenant shall not install or maintain any sign, symbol or advertisement on
the exterior of the Demised Premises, except on the main directory. All signs
are subject to Owners reasonable prior written consent and shall comply with
appropriate building codes and municipal requirements and shall be commercially
manufactured (no paper or hand-written signs). Tenant shall be entitled to
include its logo in its sign.
     49. Broker
     Tenant and Owner mutually acknowledge and represent that they have dealt
with no person or corporation with respect to the negotiation of this Lease.
Each party agrees to indemnify and hold the other harmless from and against any
claims for brokerage commissions or other compensation from any person or
corporations with whom it has dealt.
     50. Indemnity
     A. Tenant shall indemnify, defend and hold harmless Owner and its members,
managers, officers, directors, employees, attorneys and agents (collectively,
the “Owner Indemnitees”) from and against any and all claims, demands, causes of
action, judgments, damages, losses, costs and expenses (including without
limitation reasonable attorneys’ fees and disbursements) for any damage to any
property or injury, illness or death of any person (a) occurring in, on, or
about the Demised Premises, or any part thereof, arising at any time and from
any cause whatsoever other than Owner’s own actions; (b) occurring in, on or
about any part of Building other than the Demised Premises, when such damage,
injury, illness or death shall be caused in whole or in part by any act or
omission or negligence or willful or criminal misconduct of Tenant, its agents,
servants, employees, or licensees; (c) arising out of or in any way related to
claims for work or labor performed or materials or supplies furnished to, or at
the request of, Tenant or in connection with the performance of any work done by
or for the account of Tenant (other than Owner’s Work), whether or not Tenant
obtained Owner’s permission to have such work done, labor performed or materials
or supplies furnished; or (d) arising out of or in any way related to any breach
of a covenant or condition in this Lease to be performed by Tenant. The
provisions of this Paragraph shall survive the expiration or sooner termination
of this Lease.
     B. Owner shall indemnify, defend and hold harmless Tenant and its members,
managers, shareholders, officers, directors, employees, attorneys and agents
(collectively, the “Tenant Indemnitees”) from and against any and all claims,
demands, causes of action, judgments, damages, losses, costs and expenses
(including without limitation reasonable attorneys’ fees and disbursements) for
any damage to any property or injury, illness or death of any person (a)
occurring in, on, or about the Demised Premises, or any part thereof, arising at
any time and from Owner’s own actions; (b) occurring in, on or about any part of
SBP other than the Demised Premises, when such damage, injury, illness or death
shall be caused in whole or in part by any act or omission or negligence or
willful or criminal misconduct of Owner, its agents, servants, employees, or
licensees; (c) arising out of or in any way related to claims for work or labor
performed or materials or supplies furnished to, or at the request of, Owner or
in connection with the performance of any work done by or for the account of
Owner; or (d) arising out of or in any way related to any breach of a covenant
or condition in this Lease to be performed by Owner. The provisions of this
Paragraph shall survive the expiration or sooner termination of this Lease.
     51. Insurance
     A. Tenant shall obtain and keep in full force at all times commencing with
Tenant’s occupancy, and continuing throughout the term, at its own cost and
expense, comprehensive general liability insurance, such insurance to afford
protection initially in an amount of not less than $1,000,000 for injury or
death to any one person, $1,000,000 for injury or death arising out of any one
occurrence, and $500,000 for damage to property, protecting the Owner as
additional insured to the extent of its interest, and Tenant as insured against
any and all claims for personal injury, death or property damage occurring in,
upon, adjacent to, or in connection with the Demised Premises and any part
thereof and from time to time during the term for such higher limits, if any, as
are currently carried with respect to similar properties in the area where the
Building is located. There shall be added to or included within such
comprehensive general liability insurance all other coverages as may be usual to
Tenant’s use of the Demised Premises, including without limitation, products and
completed operations liability, independent contractors liability, broad form
comprehensive general liability endorsements, and broad form property damage
liability, as appropriate in light of Tenant’s use. Tenant shall carry at all
times:
     1. Worker’s compensation and employer’s liability as required by law, if
applicable.
     2. New York State disability benefits liability as required by law, if
applicable.
     3. “All Risk” property insurance upon Tenant’s Property, including contents
and trade fixtures; such coverage is to be written on a replacement cost basis
and in an amount of not less than 100% of the full replacement value thereof.
     B. All required insurance is to be written by insurance companies licensed
to do business in the State of New York which shall be reasonably satisfactory
to the Owner. The original insurance policies or appropriate certificates shall
be deposited with Owner together with any renewals, replacements or endorsements
to the end that said insurance shall be in full force and effect for the benefit
of Owner during the term. In the event Tenant shall fail to procure and place
such insurance, the Owner may on reasonable prior notice to Tenant, but shall
not be obligated to, procure and place same, in which event the amount of the
premium paid shall be remitted by Tenant to Owner upon demand and shall in each
instance be collectible on the first day of the month or any subsequent month
following the date of payment by Owner, as additional rent.
     C. All required policies shall include provisions insuring Tenant’s
property and business interest in the Demised Premises (business interruption
insurance) against loss, damage or destruction by fire or other casualty, and a
waiver of the insurer’s right of subrogation against the Owner, only if
obtainable without additional charge. If such waiver is not available without
additional charge or at all then the Tenant shall so notify the Owner promptly
after learning thereof. In such case, if the Owner shall so elect and shall pay
the insurer’s additional charge therefor, such waiver shall be included in the
policy. Each policy which shall contain agreements by the insurer that the
policy will not be materially changed, amended or canceled without at least
twenty (20) days prior notice to Owner, and that the act or omission of one
insured will not invalidate the policy as to the other insured.
     D. There shall be maintained deductibles in such amounts as Tenant shall
reasonably determine but in no event in excess of $5,000.00 with respect to a
property insurance policy and in no event in excess of $5,000.00 with respect to
a liability insurance policy.
     E. At least ten (10) days prior to commencement of construction of any work
in the Demised Premises, Tenant and Tenant’s contractor shall deliver to Owner
certificates of insurance or policies reasonably required by evidencing all
insurance coverage provided in this Article. Tenant’s contractor shall be
required to comply with all of such insurance obligations only through final
completion of all such work.
     F. Except for insurance for Tenant’s trade fixtures and personal property
at the premises, all property insurance policies shall cover the interest of
Tenant, Owner, and /or Owner’s mortgagees, as their interest may appear

 



--------------------------------------------------------------------------------



 



     G. All policies of insurance maintained by Tenant under this Article shall
be written as primary policies not contributing with, nor in excess of,
insurance coverage that Owner and its mortgagees may have. Tenant shall not
carry separate or additional insurance which, in the event of any loss or
damage, is concurrent in form or would contribute with the insurance required to
be maintained by Tenant under this Lease.
     H. If Tenant shall not insure for business interruption, or, to the extent
that Tenant shall be a self insurer (including, without any limitation, any
deductible under any insurance policy) Tenant agrees that Owner shall be
released, and Tenant hereby releases Owner, from business interruption loss
which could have been covered by an insurance policy if Tenant had chosen to
purchase one, except insofar as is otherwise provided for in this Lease.
     52. Maintenance
     A. Other than as elsewhere provided herein, Tenant is responsible for all
costs associated with the maintenance of the non-structural portions of the
Demised Premises and in keeping the Demised Premises in a proper manner and in a
general state of cleanliness and repair.
     B. Owner shall, at its own sole cost and expense, maintain and keep in good
order, condition and repair, all mechanical items, the use of which is included
herein or is required for the permitted use of the Demised Premises by the
health and building codes of the Village of Irvington, Town of Greenburgh or
Westchester County (“Health and Building Codes”), including without limitation
hot water heater, pumps , vents, ducts and fixtures located within the Demised
Premises. In addition, Owner shall have sole responsibility for maintenance and
repair or replacement of the HVAC system and any components thereof.
     C. Owner shall be responsible for all structural repairs to the Building,
unless such repairs are necessitated by Tenant’s wrongful acts or negligence,
including the acts or negligence of its agents or employees.
     53. Owner’s Costs To Approve Or Consent
     If Tenant requests Owner’s approval or consent to alterations, additions,
improvements, or assignment or any other matter or thing requiring Owner’s
consent or approval under this Lease other than with respect to the Initial
Alterations, and if in connection with such request Owner seeks the advice of
its attorneys, architect and/or engineer, then Owner, as conditions precedent to
granting its consent or approval, may require that the Tenant pay the reasonable
fee of Owner’s attorneys, architect and/or engineer in connection with the
consideration of such request and/or the preparation of any documents pertaining
thereto; provided however that in any one alteration or other matter requiring
Owner review, Tenant’s liability for such costs shall not exceed $500 per
professional (attorney, architect or engineers).
     54. Use and Operation
     A. The Demised Premises shall be used for general office use, laboratory
use and all uses ancillary thereto, and for no other purposes.
     B. Any change from substantially the use as described herein shall
constitute a default under this Lease.
     C. The Tenant shall not suffer or permit the Demised Premises to be used in
any manner, or anything to be done therein, or suffer or permit anything to be
brought into or kept therein, which would in any way (i) result in the Demised
Premises not being operated in a manner consistent with a first-class, high
quality office or which would be inconsistent with the nature and the operation
of the Building, or (ii) constitute a public or private nuisance.
     55. Breach by Tenant
     A. In the event of a breach by Tenant of any of the covenants or provisions
of this Lease, Owner shall have the right to enjoin any such breach.
     B. Any and all rights and remedies which Owner may have under this Lease
and at law or in equity, shall be cumulative and shall not be deemed
inconsistent with each other, and any two or more or all of said rights and
remedies may be exercised at the same time or at different times and from time
to time. If any of the aforesaid provisions or any other provision of this Lease
shall be unenforceable or void, said provision shall be deemed eliminated and of
no force and effect and the balance of this Lease shall continue in full force
and effect. If any notice is required by law to be given, such notice shall be
given.
     C. The Tenant covenants and agrees to pay on demand Owner’s expenses,
including reasonable attorneys’ fees and disbursements, incurred in successfully
enforcing any obligation of the Tenant under the Lease or in curing any default
by Tenant under this Lease.
     56. Intentionally Omitted
     57. Refuse
     A. Tenant shall at all times keep the areas used by Tenant for ingress and
egress to the Demised Premises free and clear of all dirt, garbage, rubbish,
refuse (which such term “refuse” as used in the Lease shall mean and include
crates, boxes, merchandise, containers, bottles, paper, food and similar items).
Owner shall at all times keep all areas used for ingress and egress to the
Demised Premises and the Building free and clear of all dirt, garbage, rubbish,
refuse (which such term “refuse” as used in the Lease shall mean and include
crates, boxes, merchandise, containers, bottles, paper, food and similar items),
snow and ice.
     B. Tenant shall accumulate all garbage, rubbish and refuse for disposal
only within the interior of the Demised Premises and not in the common or
services area and in areas therein kept closed by a door and in well-covered
sanitary containers designed to prevent odors from emanating therefrom. No such
garbage, rubbish or refuse shall be removed, or be permitted to be removed, from
the interior of the Demised Premises, except in accordance with local law and
Building Rules and Regulations. Tenant shall be responsible for all costs and
expenses in connection with Tenant’s garbage removal. Tenant shall also comply
with all laws and ordinances with regard to its garbage removal and be
responsible for any breach thereof.
     58. Exterminator
     Tenant shall, at its sole cost and expense, keep the Demised Premises free
from vermin, or rodents, and shall employ only a licensed exterminator at the
request of Owner. In the event of Tenant’s failure to keep the Premises free
from vermin or rodents, Owner shall have the right, at

 



--------------------------------------------------------------------------------



 



Tenant’s reasonable expense, to take all necessary steps or measures to
eradicate any and all vermin and rodents from the Demised Premises and the cost
thereof shall be added as additional rent to the installment of fixed minimum
rent payable on the next monthly rental payment date and Tenant shall pay on
that date such additional rent.
     59. Owner’s Limited Liability
     Anything in this Lease to the contrary notwithstanding, Tenant for itself,
its successors and assigns, covenants and agrees that the liability of the Owner
shall be limited so that only the assets and interest of the Owner in and to 50
Buckout Street, Irvington, New York, shall be available and/or liable for the
satisfaction, or security for payment of any judgment or claim against Owner or
any indebtedness of Owner arising from any default by Owner. Tenant for itself,
its successors and assigns, covenants and agrees that no other assets of any of
the principals of Owner whether owned by them jointly or severally, directly or
indirectly, shall be liable to pay or satisfy any such judgment, claim, demand
or indebtedness arising from any default by Owner.
     60. Late Payment
     If Tenant shall fail to pay any installment of base rent or any amount of
additional rent for more than ten (10) days after the same shall have become due
and payable, and shall have received five days written notice without having
complied, Tenant shall pay Owner a late charge of five cents for each dollar of
the amount of such base rent or additional rent as shall not have been paid to
Owner within such ten (10) days after becoming due and payable. Such late
charges shall be without prejudice to any of Owner’s rights and remedies
hereunder or at law or in equity for nonpayment or late payment of rent and
shall be in addition thereto.
     61. Alteration
     A. Prior to the commencement of any changes, improvements or alterations to
the Demised Premises, Tenant shall submit to Owner, for Owner’s approval, plans
and specifications (to be prepared by and at the expense of Tenant) for any
proposed changes, improvements or alterations, in detail reasonably satisfactory
to Owner. Owner’s approval of any plans and specifications shall not indicate
that such plans and specifications comply with applicable laws, rules and
regulations; Tenant shall have sole responsibility for ensuring such compliance.
Owner’s consent shall not unreasonably be withheld conditioned or delayed and
shall be given or denied within ten (10) days of request.. If Owner shall give
its approval to any such changes, improvements and/or alterations as provided
herein, the same shall be performed by Tenant, at Tenant’s sole cost and
expense, in accordance with the approved plans and in a good and workmanlike
manner. Tenant shall, before making any alterations, additions, installations or
improvements, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof and shall deliver promptly duplicates of
all such permits, approvals and certificates to Owner. Tenant agrees to carry
and will cause Tenant’s contractors and sub-contractors to carry such worker’s
compensation, general liability, personal and property damage insurance as Owner
may reasonably require. No amendments or additions to the approved plans and
specifications shall be made without the prior written consent of Owner (such
consent not to be unreasonably withheld, conditioned or delayed).. The standards
of quality, utility and appearance of the proposed changes, improvements or
alterations shall conform to the reasonable standards specified and/or to be
specified by Owner, and Tenant agrees that Tenant will conform to such
standards. Notwithstanding the foregoing, Tenant shall be able to perform
nonstructural alterations not costing more than one hundred dollars ($100.00),
of suitable quality, and not affecting the structure or systems, without the
necessity of prior consent of Owner.
     B. Tenant covenants and agrees that all changes, improvements, and
alterations will be made with the least possible disturbance to the occupants of
other parts of the Building. Tenant, in making such changes, improvements or
alterations, shall and will, at Tenant’s own cost and expense, promptly comply
with all laws, rules and regulations, whether now or hereafter enacted
(including, without limitation, The Americans with Disabilities Act of 1990, all
regulations issued thereunder and the Accessibility Guidelines for Buildings and
Facilities issued pursuant thereto, as all of the foregoing may be amended from
time to time) of all public authorities having jurisdiction in the Building
and/or the Demised Premises with reference to such changes, improvements or
alterations, whether ordinary or extraordinary, structural or otherwise,
foreseen or unforeseen, as applicable at the time of each such change,
improvement or alteration, and will not call upon Owner for any expenses
connected therewith, and will reimburse Owner for any reasonable expenses
incurred on account of failure by Tenant to comply with any requirement of law,
rules and regulations, and of any public authority, whether involving structural
changes or not.
     C. Tenant shall promptly pay and discharge all costs and expenses of such
changes, improvements or alterations, and shall not do or fail to do any act
which shall or may render the Building or SBP liable to any mechanic’s lien or
other lien or charge or chattel mortgage or security interest or conditional
bill of sale or title retention agreement. If any such lien or liens or other
charge or chattel mortgage or security interest or conditional bill of sale or
title retention agreement is filed against the Building or SBP, or against such
changes, improvements or alterations, or any part thereof, Tenant will, at
Tenant’s sole cost and expense, promptly remove the same of record within sixty
(60) days after the filing of any such lien or liens or other charge or chattel
mortgage or security interest or conditional bill of sale or title retention
agreement and notice of such filing to Tenant by Owner or otherwise. In default
thereof, Owner may cause such lien or liens or other charge or chattel mortgage
or security interest or conditional bill of sale or title retention agreement to
be removed of record by payment or bond or otherwise, as Owner may elect, and
Tenant will reimburse Owner for all reasonable costs and expenses incidental to
the removal of any such lien or liens or other charge or chattel mortgage or
security interest or conditional bill of sale or title retention agreement
incurred by Owner. Tenant covenants and agrees to indemnify and save harmless
Owner of and from all claims, reasonable counsel fees, loss, damage and expenses
whatsoever by reason of any liens, charges, chattel mortgages, security
interests, conditional bills of sale, title retention agreements or payments of
any kind whatsoever that may be incurred or become chargeable against Owner, the
Building or SBP, or said changes, improvements or alterations, or any part
thereof, by reason of any work done or to be done or materials furnished or to
be furnished to Tenant or upon the Demised Premises in connection with such
changes, improvements or alterations, except insofar as any of the same result
from work performed by or for Owner.
     D. Subject to the provisions of Article 3 hereof dealing with Initial
Alterations, and provided that Owner is not performing or causing the
performance of the Work, Tenant hereby covenants and agrees to indemnify and
save harmless Owner of and from all claims, reasonable counsel fees, loss,
damage and reasonable expenses whatsoever by reason of any injury or damage,
howsoever caused, to any person or property occurring prior to the completion of
any Tenant changes, improvements or alterations or occurring after such
completion, as a result of anything done or omitted in connection therewith or
arising out of any fine, penalty or imposition or out of any other matter or
thing connected with any work done or to be done or materials furnished or to be
furnished in connection with such changes, improvements or alterations performed
by Tenant or at the request of Tenant. At any and all times during the period of
such changes, improvements or alterations, Owner shall at Owner’s sole costs and
expense be entitled to have a representative or representatives on the site to
inspect such changes, improvements or alterations, provided that any such
representative is accompanied by a representative of Tenant.
     E. Tenant agrees that it will not, either directly or indirectly, use any
contractors, labor and/or materials if the use of such contractors, labor and/or
materials creates any difficulty with other contractors, subcontractors and/or
labor then engaged by Tenant or Owner or others in the construction, maintenance
and operation of the Building or any part thereof. Tenant and its contractors
and mechanics may, prior to the commencement of the term hereof, enter upon the
Premises at all reasonable hours, at the sole risk of Tenant, for the purpose of
making such

 



--------------------------------------------------------------------------------



 



changes, improvements or alterations, provided that Tenant and its contractors
and mechanics do not interfere with Owner, its contractors, or with the
occupants of other parts of the Building. Such entry shall be upon all of the
terms and conditions of this Lease other than Owner’s obligation to provide
services and Tenant’s obligation to pay rent. Any changes, improvements or
alterations shall comply with all laws and ordinances, and all rules, orders and
regulations of all governmental and quasi-governmental agencies, authorities,
bureaus, departments and officials, and of all insurance bodies, at any time
duly issued or in force, applicable to the Building, the Demised Premises, or
any part thereof.
     62. Tenant’s Additional Covenants
     A. Tenant shall not make any exterior architecture change (whether by
alteration, replacement, rebuilding or otherwise) or change the exterior color
and/or architectural treatment of the Demised Premises or of the Building or any
part thereof.
     B. Tenant shall not use the plumbing facilities for any purpose other than
that for which they were constructed, or dispose of any garbage or other foreign
substance therein, whether through the utilization of so-called “disposal” or
similar units, or otherwise. The plumbing facilities shall not be used for
refrigeration purposes or for any other purposes other than that for which they
are constructed, no foreign substance of any kind shall be thrown therein, and
the expense of any breakage, stoppage, or damage resulting from Tenant’s
violation of this provision shall be borne by Tenant;
     C. Tenant shall not subject any fixtures or equipment in or on the Demised
Premises which are affixed to the realty, to any mortgage, liens, conditional
sales agreements, security interest or encumbrances, except as is otherwise
permitted hereunder; Notwithstanding the foregoing, Tenant shall have the right
to lease office equipment and supplies in the ordinary course of Tenant’s
business, and shall have the right to grant liens and to enter security
agreements and conditional sales agreements in connection therewith.
     D. Tenant shall not suffer, allow or permit any odor or any noise,
vibration or other effect to constitute a nuisance or otherwise interfere with
the safety, comfort or convenience of Owner or other tenants in the Building.
     63. Security
     Supplementing the provisions of Article 34, Tenant has deposited with Owner
the sum of $48,000.00 as security hereunder, with a cash deposit. If at any time
Tenant shall be in default in the payment of rent or in the keeping, observance
or performance of any other covenant, agreement, term, provision or condition
beyond the expiration of any notice and cure periods. Owner may at its election
apply the security so on deposit with Owner, to the payment of any such rent or
to the payment of the costs incurred or to be incurred by Owner in curing such
default, as the case may be. If, as a result of any such application of all or
any part of such security, the amount of security so on deposit with Owner shall
be less than required, Tenant shall forthwith deposit with Owner an amount equal
to the deficiency. If at the expiration of the term of this Lease Tenant shall
not be in default in the keeping, observance or performance of any such other
covenant, agreement, term, provision or condition, then Owner shall, within
thirty (30) days after the expiration of said term, return to Tenant said
security, if any, then on deposit with Owner. Notwithstanding the foregoing
terms regarding the security deposit, Tenant and Owner agree that the security
deposit currently in place between Tenant and Bridge Street Properties LLC
shall, as of the Lease Commencement Date, be transferred to Owner and shall be
used as the security deposit for this Lease.
     64. Improvements
     All improvements, changes and alterations made by or on behalf of Tenant in
and/or to the Demised Premises (including work done by Owner at the request of
Tenant, but excluding items of personalty not affixed to the real property and
Tenant’s trade fixtures and personal property) shall, upon installation, become
the property of Owner and shall be surrendered by Tenant to Owner at the
expiration or sooner termination of the term of this Lease. If any security
interest, chattel mortgage or other lien or encumbrance shall attach to the
Tenant’s Initial Improvements or any change, improvement or alteration thereto,
Tenant will, at Tenant’s sole cost and expense, promptly cause same to be
released of record within forty five (45) days after notice of the attachment
thereof, failing which Owner may cause same to be released by payment, bond or
otherwise, as Owner may elect, and Tenant will reimburse Owner for all
reasonable costs and expenses incidental to the removal of any such lien,
security interest, chattel mortgage or other lien or encumbrance, incurred by
Owner. Upon failure of Tenant to so reimburse Owner, Owner, at its option shall
become owner thereof. Tenant further covenants and agrees that, prior to opening
for business at the Demised Premises, the entire cost of all changes,
improvements and alterations made by or on behalf of Tenant at Tenant’s expense
(other than punch list items still to be completed, reasonable hold-backs to
ensure completion, or items reasonably in dispute) will be fully paid for.
     65. Miscellaneous
     A. If any of the provisions of this Lease, or the application thereof to
any person or circumstances, shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision or provisions
to persons or circumstances other than those as to whom or which it is held
invalid or unenforceable, shall not be affected thereby, and every provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.
     B. This Lease shall be governed in all respects by the laws of the State of
New York.
     C. Intentionally Omitted.
     D. Tenant agrees that its sole remedies in cases where Owner’s
reasonableness in exercising its judgment or withholding its consent or approval
is applicable pursuant to a specific provision of this Lease, or any rider or
separate agreement relating to this Lease, if any, shall be those in the nature
of an injunction, declaratory judgment, or specific performance, the rights to
money damages or other remedies being hereby specifically waived in cases of
assignment, sublet, and construction, provided that the parties submit to
arbitration as provided above on an expedited basis, unless Owner has acted in
bad faith.
     E. This Lease shall not be binding upon Owner or Tenant unless and until it
is signed by Owner and Tenant and a fully executed copy thereof is delivered to
the other party.
     F. This Lease shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Lease, or any part
thereof to be drafted.
     66. Condition of Demised Premises
     A. Supplementing the provisions of Article 15 hereof, Owner makes no
representations as to the size of the Demised Premises. Tenant shall give notice
to Owner of any notice it receives of the violation of any law or requirement of
any public authority with respect to the Demised Premises or the use or
occupation thereof. If any governmental authority having jurisdiction over the
Demised Premises shall require additional fire fighting equipment, Owner agrees
to install and maintain such equipment at its sole cost and expense.

 



--------------------------------------------------------------------------------



 



     B. Tenant covenants and agrees to conduct its business at the Demised
Premises so as to prevent any noxious or offensive odors from said Demised
Premises and Tenant further covenants and agrees to install, operate and
maintain proper and sufficient flue, ventilating and exhaust systems and any
other equipment, electrical and/or mechanical or any kind, all at Tenant’s sole
cost and expense, as deemed necessary or desirable to prevent or abate such
odors, and in full compliance with all laws, codes, resolution, rules,
regulations of the premises and otherwise, requirements and recommendations of
all governmental and quasi-governmental agencies or authorities.
     67. Notice
     Any bill, notice or other communication which either party may desire or be
required to give to the other under this Lease shall be deemed sufficiently
given or rendered if in writing and delivered by registered or certified mail,
return receipt requested, or by overnight delivery by Federal Express or other
comparable delivery service requiring signed receipt, as follows:

     
1. From Owner to Tenant at:
  2. From Tenant to Owner at:

         
Electro-Optical Sciences, Inc.
  Stanford Bridge LLC  
3 West Main Street
  One Bridge Street  
Irvington, New York 10533
  Irvington, New York 10533  
Attn:
  Attn: William Thompson

     After the Commencement Date, either party shall have the right to
substitute addresses for such notices upon prior written notice to the other
given in the manner hereinabove set forth.
     68. Assignment and Subletting
     A. Each time Tenant desires to assign this Lease or sublease its interest
in the Demised Premises, it shall submit in writing to Owner (i) the name and
address of the proposed assignee or sublessee, (ii) a term sheet setting forth
the terms of the proposed agreement or sublease, (iii) information reasonably
satisfactory to Owner as to the nature and character of the business of the
proposed assignee or sublessee, and (iv) biographical, banking, financial,
credit and other information relating to the proposed assignee or sublessee
reasonably sufficient to enable Owner to determine the character and financial
responsibility of the proposed assignee or sublessee. Any such consent of Owner
shall be subject to the terms of this paragraph and conditioned upon (I) there
being no default by Tenant beyond any applicable grace or notice period under
any of the terms, covenants and conditions of this Lease at the time that
Owner’s consent is requested and on the date of the commencement of the term of
any sublease or the effective date of any such proposed assignment,
(ii) delivery to Owner of a written statement duly executed by Tenant
acknowledging that Tenant shall continue to remain directly and primarily liable
to Owner under this Lease for the remaining term notwithstanding such sublease
or assignment, (iii) the proposed use by such assignee or sublessee being in
compliance with Articles 2 and 15 of the printed form of this Lease, (iv) Tenant
paying Owner the reasonable out of pocket costs and expenses, including
architect’s engineer’s and attorneys’ and brokerage fees, paid by Owner with
respect to such subletting. Further, and as an additional condition to Owner’s
approval of any sublease, Tenant shall remit to Owner fifty (50%) percent of any
and all rent and additional rent Tenant receives, as and when received, pursuant
to the sublease, in excess of the rent and additional rent provided for in this
Lease after deducting all reasonable costs and expenses including brokerage,
advertising, market concessions, fit-up, legal and other professional fees.
Owner shall respond to any request for consent to assign this Lease or sublet
the Demised Premises with ten (10) days of receipt of such request.
     B. Upon receiving Owner’s written consent, Tenant shall deliver to Owner
within ten (10) days after execution thereof a true copy of the duly executed
sublease or assignment agreement. Any such sublease shall provide that the
sublessee shall be subject to and shall comply with all applicable terms and
conditions of this Lease to be performed by Tenant hereunder.
     C. Notwithstanding anything to the contrary set forth above, Tenant may
assign its entire interest under this Lease or sublet the Demised Premises
(i) to any entity controlling or controlled by or under common control with
Tenant or (ii) to any successor to Tenant or Tenant’s business conducted at the
Demised Premises by purchase, merger, consolidation or reorganization
(hereinafter, collectively, referred to as “Permitted Transfer”) without the
consent of Owner, provided: (1) no Event of Default is continuing under this
Lease; (2) if such proposed transferee is a successor to Tenant by purchase,
said proposed transferee shall acquire all or substantially all of the stock or
assets of Tenant’s or Tenant’s business conducted at the Demised Premises, or,
if such proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving entity shall own all or
substantially all of the assets of Tenant or Tenant’s business conducted at the
Demised Premises; and (3) Tenant shall give Owner written notice within
(30) days after the effective date of the proposed purchase, merger,
consolidation or reorganization. Owner acknowledges and agrees that Owner shall
not have a right to terminate this Lease under Section 68(C) or receive any
excess rents under Section 68(A) with respect to a Permitted Transfer.
     D. Further notwithstanding the foregoing, Tenant shall have the right,
without the consent of Owner, to license portions of the Demised Premises to
affiliates of Tenant and/or to third-party consultants, vendors, and other
business entities that have a commercial relationship with Tenant (each, an
“Approved User”); provided that (i) the Approved User occupies space in the
Demised Premises for the use permitted hereunder and for no other purpose,
(ii) all such third-party consultants, vendors and other business entities shall
occupy space in the Demised Premises only so long as the commercial relationship
exists with Tenant, and (iii) Tenant notifies Owner, in writing, of the identity
of each Approved User prior to its occupancy of any portion of the Demised
Premises. If any Approved User occupies any portion of the Demised Premises as
described herein, it is agreed that (1) the Approved User must comply with all
provisions of this Lease, and an Event of Default by any Approved User shall be
deemed an Event of Default by Tenant under this Lease; (2) in no event shall
Landlord be required to send any notices to any Approved User; (3) in no event
shall any use or occupancy of any portion of the Demised Premises by any
Approved User release or relieve Tenant from any of its obligations under this
Lease; and (4) in no event shall the occupancy of any portion of the Demised
Premises by an Approved User create a landlord/tenant relationship between Owner
and such Approved User, and, in all instances, Tenant shall be considered the
sole tenant under the Lease notwithstanding the occupancy of any portion of the
Demised Premises by such Approved User.
     69. No Recording
     Tenant expressly warrants and represents that it will not record this
Lease.
     70. Attorneys Fees & Reimbursement
     Notwithstanding anything to the contrary contained in this Lease, Tenant
shall reimburse Owner as additional rent for the reasonable expenses of
attorney’s fees, and disbursements Owner incurs which arise out of or are caused
by (a) Tenant’s default under the terms of this Lease, whether an action, suit
or proceeding is commenced based upon such default, providing that Owner has
prevailed in such dispute, or (b) Tenant’s

 



--------------------------------------------------------------------------------



 



request of Owner to review or execute documents, including without limitation,
assignment, sublease, or occupancy documents in connection with this Lease. In
the event that Tenant prevails in any such dispute, Owner shall pay for the
reasonable expenses of attorney’s fees and disbursements Tenant incurs which
arise out of or are caused by such dispute.
     71. Attornment
     If the Demised Premises, Building or land where the Building is located is
or will be encumbered by a mortgage, and the mortgage is foreclosed, or if the
Demised Premises, Building or property is sold pursuant to a foreclosure or by
reason of a default under a mortgage, the following shall apply notwithstanding
the foreclosure, the sale, or the default: (I) Tenant shall not disaffirm this
Lease or any of its obligations under this Lease; (ii) at the request of the
applicable mortgagee or purchaser at a foreclosure or sale, Tenant shall attorn
to the mortgagee or purchaser, and at the option of such mortgagee or purchaser
execute a new lease for the Demised Premises setting forth all the provisions of
this Lease except that the term of the new lease shall be for the balance of
this Lease. In confirmation of this attornment, Tenant shall promptly execute
and deliver at its own cost and expense, any instrument reasonably acceptable to
Tenant, in recordable form, if required, that Owner or any mortgagee may request
to evidence such attornment.
     72. Additional Remedies
     In the event that Owner shall pay any sum of money or do any act which
shall require the expenditure of any sums by reason of the failure of Tenant to
perform any of the covenants, terms or conditions contained in this Lease,
Tenant covenants to repay such sums to Owner within 20 days after demand,
together with interest thereon at an interest rate equal to the Prime Rate plus
five (5%) percent per annum to be added as additional rent to the next monthly
installment of base rent becoming due. The term “Prime Rate” shall mean the rate
of interest published in the Money Rates Section of the Wall Street Journal as
the Prime Rate. Nothing contained herein shall be construed to postpone the
right of Owner immediately Tenant’s failure to pay such sums in the time
required herein, to collect such sums, with interest at the aforesaid rate, by
action or otherwise.
     73. Mortgages
     If, in connection with obtaining, continuing or renewing financing for
which the Demised Premises, Building or land or any interest therein represents
collateral in whole or in part, a lender or other mortgagee shall request
modifications of this Lease as a condition of financing, Tenant will not
unreasonably withhold or delay its consent thereto, provided that such
modifications do not increase the obligations of Tenant hereunder decrease
Tenant’s right hereunder or any services provided to Tenant hereunder, or
adversely affect the Tenant’s leasehold interest created hereunder or decrease
the size of the Demised Premises.
     74. Demised Premises
     If the general location, size and layout of the Demised Premises are
outlined in Exhibit A, such Exhibit A shall not be deemed to be a warranty,
representation or agreement on the part of Owner that the Demised Premises and
the Building are as indicated thereon. Nothing in this Lease shall be construed
as a grant or demise by Owner to Tenant of the roof or exterior walls of the
Building, of the space above and/or below the Demised Premises, of the parcel of
land on which the Demised Premises is located, and/or any parking or other areas
adjacent to the Building.
     75. Owner’s Consent
     If in this Lease it is provided that Owner’s consent or approval as to any
matter will not be unreasonably withheld, and it is established by a court or
body having final jurisdiction thereof that Owner has been unreasonable, the
only effect of such finding shall be that Owner shall be deemed to have given
its consent or approval, but Owner shall not be liable to Tenant or any third
party in any respect for money damages by reason of withholding its consent,
unless Owner’s refusal to grant consent or approval was done in bad faith.
     76. No Liens
     Notwithstanding anything contained in this Lease to the contrary, Tenant
covenants and warrants that it shall not directly or indirectly create or permit
or suffer to be created or to remain, and will promptly after notice thereof
discharge or cause to be discharged, any mortgage, lien, encumbrance or charge
on pledge of, security interest in or conditional sale or other title retention
agreement with respect to the Demised Premises, except as expressly permitted
elsewhere in this Lease.
     77. Parking
     A. Owner shall be obligated to provide Tenant, at no cost to Tenant, for
the convenience of its employees and invitees during regular business hours
sixty (60) non-specified parking spaces located in an area or areas adjacent to
50 Buckout Street, Irvington, New York, designated by notice sent by Owner from
time to time throughout the term of this Lease. Owner reserves the express right
to change the location of these parking spaces as in its sole discretion it
deems appropriate from time to time. Tenant’s privilege and use of these parking
spaces are subject to the Owner’s rules and regulations as set forth herein or
as otherwise established by Owner and in conformity with all local rules,
regulations and ordinances of the Village of Irvington and any other government
entity having jurisdiction over the Demised Premises.
     B. Tenant covenants and agrees that its employees and invitees shall not at
any time cause any vehicle to be parked, placed or remain within and along the
perimeter of the Building, including any and all fire lanes, parking spaces and
areas, roadway and driveways or any other area controlled by Owner, except in
areas designated by Owner for Tenant’s use.
     C. Use of all parking spaces and any other parking areas, roadways and
driveways by Tenant, its employees or invitees will be at their own risk, and
Owner shall not be liable for any injury to person or property, or for loss of
damage to any automobile or its contents, resulting from theft, collision,
vandalism or any other cause whatsoever. Owner shall have no obligation
whatsoever to provide a security guard or any other personnel or device to
patrol, illuminate, monitor, guard or secure any parking area. If, however,
Owner does so provide such guard, personnel or device, it shall be solely for
Owner’s convenience, and Owner shall not be liable for any act or omission of
such guard, personnel or device in failing to prevent any such theft, vandalism,
loss injury or damage.
     D. There shall be no overnight parking. Tenant shall cause its employees
and invitees to remove their automobiles from all parking areas at the end of
the working day. If any vehicle owned or used by Tenant, its employees or
invitees remains in any parking area, all costs, expenses and liabilities
incurred by Owner in removing said vehicle, or any damages resulting to such
vehicle or to Tenant’s property or property of others by reason of the presence
or removal of such vehicle shall be paid by Tenant to Owner as additional rent
as and when billed by Owner.

 



--------------------------------------------------------------------------------



 



     E. If space is available, Owner agrees to provide Tenant with an
unspecified number of additional parking spaces in consideration of Tenant’s
payment of additional rent at the rate of $75.00 per space per month (“Parking
Rent”) upon the same terms and conditions as set forth in this Paragraph.
Notwithstanding the foregoing, at the end of the first year of the term of this
Lease, the number of parking spaces and parking rent may be increases or
decreased at the discretion of the Owner. Each such installment of additional
rent shall be remitted at the same time and in the same manner as installments
of base annual rent.
     78. Force Majeure
     Time for performance by Owner and Tenant of any term, provision or covenant
of this Lease shall be deemed extended by time lost due to delays resulting from
acts of God, strikes, unavailability of materials, civil riots, floods, material
or labor restrictions, by government authority, and any other cause not within
the reasonable control of Owner or Tenant, as applicable. Financial inability of
either party shall not constitute a cause for delay hereunder.
     79. Environmental Representation
     Owner represents and warrants that Owner has taken no action and covenants
that Owner shall take no action to pollute or to create any environmental
contamination within the Building or on or under the land adjacent to it, and
that Owner has no knowledge of the presence of any pollution or contamination,
including asbestos, within the Demised Premises.
     80. Right of First Offer
          i. So long as the Tenant is not in default under this Lease, Owner
hereby grants to Tenant a right of first offer during the term of this Lease
with respect to leasing any “Additional Space” (as defined below) located at the
Building.
          ii. “Additional Space” shall mean space which: (i) is contiguous to
the Demised Premises, and (ii) is or becomes “Available” (as defined below). The
term “Available” shall mean the space in question is, or is expected by Owner
within a reasonable time to become vacant, unencumbered and free and clear of
all claims and rights of other parties thereto.
          iii. Tenant’s Right of First Offer shall be exercised as follows: at
any time after Owner determines that it shall market or offer the Additional
Space for rent, Owner shall advise Tenant (the “Advice”) of the terms under
which Owner is prepared to rent the Additional Space, which terms shall reflect
the Prevailing Market Rate (as hereinafter defined) for other space rented by
Owner at the Building and as reasonably determined by Owner. Tenant may lease
the Additional Space under such terms by delivering written notice of exercise
to Owner (the “Notice of Exercise”) within ten (10) Business Days after the date
of the Advice. Should Tenant fail to exercise the Right of First Offer within
such period, the Right of First Offer shall terminate and Landlord shall have
the right to offer the Additional Space to other prospective tenants.
          iv. If Tenant exercises its Right of First Offer, Owner shall prepare
a lease in such form as Owner reasonably deems appropriate (subject to the terms
of the Advice) (the “Proposed Lease”) providing for Tenant’s leasing of the
Additional Space on the terms set forth in the Advice. A copy of the Proposed
Lease shall be sent to Tenant within a reasonable time after Owner’s receipt of
the Notice of Exercise executed by Tenant, and Tenant shall review and return
the Proposed Lease with proposed revisions to Owner within thirty (30) days
thereafter.
          v. For purposes of this Right of First Offer provision, “Prevailing
Market Rate” shall mean the arm’s length rental value for similar space located
in the Building, giving appropriate consideration to each such tenant’s rental
value, brokerage commissions, existing improvements in the space in question,
operating expenses and taxes, but in no event less than the base rent being paid
by Tenant for its lease of the Demised Premises at the time of the Advice.

            OWNER:
 
STANFORD BRIDGE LLC
      By:           William Thompson, Managing Member                TENANT:
 
ELECTRO-OPTICAL SCIENCES, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

Exhibit B
Scope of Work to be Completed by Owner:
1. To be Attached hereto and made a part hereof.

 